Exhibit 10.6

 

EXECUTION COPY

 

 

 

STOCKHOLDERS’ AGREEMENT

 

dated as of July 21, 2006

 

among

 

REXNORD HOLDINGS, INC.,

 

REXNORD ACQUISITION HOLDINGS I, LLC,

 

REXNORD ACQUISITION HOLDINGS II, LLC

 

CYPRESS INDUSTRIAL HOLDINGS, LLC

 

and

 

GEORGE M. SHERMAN

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINITIONS

1

 

 

 

SECTION 2.

RESTRICTION ON TRANSFERS

9

 

 

 

SECTION 3.

APPROVED SALE; TAG ALONG TRANSACTION

10

 

 

 

SECTION 4.

REPURCHASE RIGHT

13

 

 

 

SECTION 5.

INVOLUNTARY TRANSFERS

15

 

 

 

SECTION 6.

PUT RIGHT

16

 

 

 

SECTION 7.

REPURCHASE DISABILITY

17

 

 

 

SECTION 8.

COOPERATION

19

 

 

 

SECTION 9.

BOARD OF DIRECTORS

19

 

 

 

SECTION 10.

REPRESENTATIONS AND WARRANTIES

22

 

 

 

SECTION 11.

INFORMATION RIGHTS; COVENANTS

22

 

 

 

SECTION 12.

REGISTRATION RIGHTS

25

 

 

 

SECTION 13.

TERMINATION

36

 

 

 

SECTION 14.

MISCELLANEOUS

36

 

 

 

SECTION 15.

EFFECTIVENESS

42

 

i

--------------------------------------------------------------------------------


 

Schedule

 

Schedule I                                        Cypress Holder Equity
Securities

 

Exhibit

 

Exhibit A                                               Amended and Restated
Certificate of Incorporation

 

Exhibit B                                                 Form of Joinder to
Stockholders’ Agreement

 

--------------------------------------------------------------------------------


 

STOCKHOLDERS’ AGREEMENT dated as of July 21, 2006 (this “Agreement”), by and
among REXNORD HOLDINGS, INC., a Delaware corporation (the “Company”), REXNORD
ACQUISITION HOLDINGS I, LLC, a Delaware limited liability company (“SPV I”),
REXNORD ACQUISITION HOLDINGS II, LLC, a Delaware limited liability company (“SPV
II”; together with SPV I, “Apollo”), CYPRESS INDUSTRIAL HOLDINGS, LLC, a
Maryland limited liability company (“CIH”), and George M. Sherman, individually
(“Sherman” and, together with CIH, each a “Cypress Holder” and collectively with
their permitted transferees, the “Cypress Holders”).

 

WHEREAS, Chase Acquisition I, Inc. (“Acquiror”), a Delaware corporation and
wholly-owned subsidiary of the Company, Chase Merger Sub, Inc., a Delaware
corporation and wholly-owned subsidiary of Acquiror, RBS Global, Inc., a
Delaware corporation (“RBS”), and TC Group, L.L.C., a Delaware limited liability
company, entered into that certain agreement and plan of merger dated as of
May 24, 2006 (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Agreement and Plan of Merger”);

 

WHEREAS, following the consummation of the merger contemplated by the Agreement
and Plan of Merger (the “Merger”), the Stockholders shall own all of the issued
and outstanding capital stock of the Company; and

 

WHEREAS, as a material inducement to Acquiror to enter into the Agreement and
Plan of Merger and to consummate the Merger and the other transactions
contemplated thereby, without which Acquiror would not have entered into the
Agreement and Plan of Merger or agree to consummate the Merger and the other
transactions contemplated thereby, the Company and the Cypress Holders agree to
provide the rights and be subject to the obligations and restrictions set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1.                                          Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Accountants” has the meaning set forth in Section 11(a)(iii)(C).

 

“Acquiror” has the meaning set forth in the recitals.

 

“Affiliate” means (i) with respect to any individual, (A) a spouse or descendant
of such individual and (B) any trust or family partnership or other entity whose
beneficiaries shall solely be such individual and/or such individual’s spouse
and/or any Person related by blood or adoption to such individual or such
individual’s spouse and (ii) with respect to any Person that is not an
individual, any other Person which directly or indirectly controls, or is under
common control with, or is controlled by, such Person.  As used in this
definition, “control” (including, with its correlative meanings, “controlled by”
and “under common control with”) shall mean possession, directly or indirectly,
of power to direct or cause the direction of management or

 

--------------------------------------------------------------------------------


 

policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise).

 

“Agreement” has the meaning set forth in the caption hereto.

 

“Agreement and Plan of Merger” has the meaning set forth in the recitals.

 

“Apollo” has the meaning set forth in the caption hereto.

 

“Apollo Directors” has the meaning set forth in Section 9(a)(ii).

 

“Apollo Nominee” has the meaning set forth in Section 3(a)(ix).

 

“Approved Sale” has the meaning set forth in Section 3(a)(i).

 

“Approved Sale Notice” has the meaning set forth in Section 3(a)(i).

 

“Authorized Representatives” has the meaning set forth in Section 11(b).

 

“Board” means the Board of Directors of the Company.

 

“Business Combination” has the meaning set forth in the definition of “Sale of
the Company”.

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

 

“Bylaws” means the Bylaws of the Company, as amended from time to time.

 

 “Cause” has the meaning set forth in the Consulting Agreement.

 

“CIH” has the meaning set forth in the caption hereto.

 

“Closing” has the meaning set forth in the Agreement and Plan of Merger.

 

“Closing Date” has the meaning set forth in the Agreement and Plan of Merger.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commission” means the Securities and Exchange Commission or any other
Governmental Authority at the time administering the Securities Act.

 

“Common Stock” means the Common Stock of the Company, par value $0.01 per share.

 

“Company” has the meaning set forth in the caption hereto.

 

“Company Confidential Information” has the meaning set forth in Section 11(b).

 

2

--------------------------------------------------------------------------------


 

“Consulting Agreement” means that certain management consulting agreement, dated
as of the date hereof, by and among Rexnord Corporation, a Delaware corporation
(“Rexnord”), Sherman, Cypress Group, LLC, a Maryland limited liability company
(“Cypress Group”), and CIH.

 

“Cypress Group” has the meaning set forth in the definition of “Consulting
Agreement”.

 

“Cypress Holder” has the meaning set forth in the caption hereto.

 

 “Demand Party” has the meaning set forth in Section 12(a).

 

“Demand Notice” has the meaning set forth in Section 12(a).

 

“Disability” means “Disability” as defined in Section 22(e)(3) of the Code.

 

“Disability Notice” has the meaning set forth in Section 7(b).

 

“Equity Incentive Plan” means any plan or agreement approved by the Board for
the purposes of issuing equity-linked Securities to any employee, officer,
consultant or director of the Company or any of its Subsidiaries as incentive or
bonus compensation.

 

“Equity Securities” means (a) any equity Securities of the Company (including
Common Stock but excluding any option, warrant, or similar equity-linked
Security of the Company) purchased or otherwise acquired by any Stockholder or
(b) any Securities issued or issuable directly or indirectly with respect to the
Securities referred to in clause (a) above by way of conversion, exercise or
exchange, stock dividend or stock split or in connection with a combination of
shares, recapitalization, reclassification, merger, consolidation,
reorganization or other similar event.

 

“Exchange Act” means the Securities Exchange Act of 1934, and the Rules and
Regulations, all as the same shall be in effect from time to time.

 

“Family Group” means, with respect to any natural Person, such natural Person’s
spouse and/or lineal descendants (whether by blood relationship or adoption),
and any other Person as to which such natural Person is a lineal descendant
(whether by blood relationship or adoption), and any trust or other entity
solely for the benefit of such Person and/or any of the foregoing.

 

“Financing Documents” has the meaning set forth in Section 7(a)(iii).

 

“Fund VI” means Apollo Investment Fund VI, L.P., a Delaware limited partnership.

 

“Good Reason” has the meaning set forth in the Consulting Agreement.

 

“Governmental Authority” means any Federal, state, municipal, local or foreign
government, governmental authority, regulatory or administrative agency,
governmental

 

3

--------------------------------------------------------------------------------


 

commission, department, board, bureau, agency or instrumentality, court,
tribunal, arbitrator or arbitral body.

 

“Information” has the meaning set forth in Section 12(i)(xi).

 

“Inspectors” has the meaning set forth in Section 12(i)(xi).

 

“Involuntary Transfer” has the meaning set forth in Section 5(a).

 

“Involuntary Transferee” has the meaning set forth in Section 5(a).

 

“Involuntary Transfer Notice” has the meaning set forth in Section 5(a).

 

“Involuntary Transfer Repurchase Notice” has the meaning set forth in
Section 5(b).

 

“Involuntary Transfer Repurchase Price” has the meaning set forth in
Section 5(b).

 

“Involuntary Transfer Repurchase Right” has the meaning set forth in
Section 5(b).

 

“Issuer Free Writing Prospectus” means each “free writing prospectus” (as
defined in Rule 405) prepared by or on behalf of the Company or used or referred
to by the Company in any offering of Restricted Shares pursuant to Section 12.

 

“Joinder” has the meaning set forth in Section 2(c).

 

“Material Transfer” means a Transfer for consideration by Apollo of more than
10% of the Restricted Shares held by Apollo as of the Closing Date to a Person
who is not an Affiliate of Apollo.

 

“Merger” has the meaning set forth in the recitals.

 

“NASD” means the National Association of Securities Dealers, Inc.

 

“Non-Apollo Director” has the meaning set forth in Section 9(a)(iv).

 

“Option” has the meaning set forth in the Option Agreement.

 

“Option Agreement” means that certain non-qualified stock option agreement,
dated as of July 21, 2006, by and between the Company and Sherman.

 

“Option Assumption Agreement” means that certain stock option assumption
agreement, dated as of July 21, 2006, by and among the Company, RBS and CIH.

 

“Order” means all judgments, injunctions, orders and decrees of all Governmental
Authorities in any legal, administrative or arbitration action, suit, complaint,
charge, hearing,

 

4

--------------------------------------------------------------------------------


 

mediation, inquiry, investigation or proceeding in which the person in question
is a party or by which any of its properties or assets are bound.

 

“Outstanding Company Voting Securities” has the meaning set forth in the
definition of “Sale of the Company”.

 

“Permitted Issuer Information” means any “issuer information” (as defined in
Rule 433 of the Rules and Regulations) used with the prior written consent of
the Company in any offering of Restricted Shares pursuant to Section 12.

 

 “Person” shall be construed broadly and shall include, without limitation, an
individual, a partnership, a limited liability partnership, an investment fund,
a limited liability company, a corporation, an association, a joint stock
corporation, a trust, a joint venture, an unincorporated organization and a
governmental entity or any department, agency or political subdivision thereof.

 

“Preliminary Prospectus” means any preliminary prospectus relating to an
offering of Restricted Shares pursuant to Section 12.

 

“Proportionate Percentage” means with respect to Apollo and each other
Stockholder in respect of Restricted Shares, a fraction (expressed as a
percentage) the numerator of which is the number of Restricted Shares held by
Apollo or such other Stockholder, as the case may be, and the denominator of
which is (i) in a situation where the Proportionate Percentage is being
calculated with respect to all Stockholders, the total number of Restricted
Shares outstanding at the time in question and (ii) in a situation where the
Proportionate Percentage is being calculated with respect to a group of
Stockholders, the total number of Restricted Shares held by the members of such
group of Stockholders.

 

“Prospectus” means the final prospectus relating to any offering of Restricted
Shares pursuant to Section 12, including any prospectus supplement thereto, as
filed with the Commission pursuant to Rule 424(b) of the Rules and Regulations.

 

“Public Sale” means any sale of Equity Securities to the public pursuant to an
offering registered under the Securities Act or to the public effected through a
broker, dealer or market maker pursuant to the provisions of Rule 144 (if such
rule is available) under the Securities Act (or any similar rule or rules then
in effect).

 

“Put Notice” has the meaning set forth in Section 6(a).

 

“Put Price” has the meaning set forth in Section 6(a).

 

“Put Right” has the meaning set forth in Section 6(a).

 

“Qualified Public Offering” means an underwritten public offering of Equity
Securities of the Company pursuant to an effective Registration Statement filed
by the Company with the Securities and Exchange Commission (other than on Forms
S-4 or S-8 or successors to such forms) under the Securities Act, pursuant to
which the aggregate offering price of the

 

5

--------------------------------------------------------------------------------


 

Equity Securities sold in such offering (whether sold by the Company or selling
stockholders) is at least $75,000,000.

 

“RBS” has the meaning set forth in the recitals.

 

“RBS/Cypress Stockholders’ Agreement” means the Stockholders Agreement dated
November 25, 2002 by and among RBS Global, Inc., Carlyle Partners III, L.P., CP
III Coinvestment, L.P., Carlyle High Yield Partners, L.P., and CIH (as amended,
modified, restated or supplemented from time to time).

 

“Records” has the meaning set forth in Section 12(i)(xi).

 

“Registration Expenses” has the meaning set forth in Section 12(j).

 

“Reinstatement Notice” has the meaning set forth in Section 7(b).

 

“Repurchase Date” has the meaning set forth in Section 4(a).

 

“Repurchase Disability” has the meaning set forth in Section 7(a).

 

“Repurchase Event” means, with respect to any Cypress Holder, the termination of
such Cypress Holder’s employment, consulting or other professional relationship
with the Company and all of its Subsidiaries for any reason (including upon
death or Disability of Sherman).

 

“Repurchase Notice” has the meaning set forth in Section 4(a).

 

“Repurchase Price” has the meaning set forth in Section 4(a).

 

“Repurchase Right” has the meaning set forth in Section 4(a).

 

“Resignation Event” has the meaning set forth in Section 9(a)(iii).

 

“Restated Certificate” means the Amended and Restated Certificate of
Incorporation to be filed with the Secretary of State of Delaware, in the form
attached hereto as Exhibit A.

 

“Restricted Shares” means at any time, with respect to Apollo or any Cypress
Holder, the shares of Common Stock held by Apollo or such Cypress Holder;
provided, however, that any (a) Common Stock that is sold in a public offering
pursuant to an effective Registration Statement under the Securities Act or a
sale pursuant to Rule 144 thereunder or that may be sold without restriction as
to volume or otherwise pursuant to Rule 144(k) under the Securities Act shall
not be Restricted Shares for purposes of Section 12, and (b) any Person who
holds any Common Stock, all of which can be sold pursuant to Rule 144 under the
Securities Act, shall not be deemed to hold any Restricted Shares for purposes
of Section 12 and shall have no rights to effect the registration of such
securities under Section 12.

 

6

--------------------------------------------------------------------------------


 

“Rexnord Stockholders’ Agreement” means that certain Stockholders’ Agreement
dated as of the date hereof by and among the Company, SPV I, SPV II and certain
other stockholders of the Company named therein.

 

“Road Show Material” has the meaning set forth in Section 12(k).

 

“Rollover Options” means the options to purchase shares of common stock (to the
extent vested) of RBS Global, Inc. in existence immediately prior to the date
hereof held by each Rollover Optionholder (as defined in the Agreement and Plan
of Merger) that are subject to a Stock Option Assumption Agreement entered into
by and among such Rollover Optionholder, the Company and RBS Global, Inc. in
connection with the transactions contemplated by the Agreement and Plan of
Merger providing that such options shall be exercisable for shares of Common
Stock or other Equity Interests of the Company pursuant to the terms of the
Agreement and Plan of Merger.

 

“Rule 144” means Rule 144 of the Rules and Regulations or any successor
rule thereto or any complementary rule thereto.

 

“Rule 405” means Rule 405 of the Rules and Regulations or any successor
rule thereto or any complementary rule thereto.

 

“Rule 433” means Rule 433 of the Rules and Regulations or any successor
rule thereto or any complementary rule thereto.

 

“Rules and Regulations” means the rules and regulations of the Commission, as
the same shall be in effect from time to time.

 

“Sale Notice” has the meaning set forth in Section 3(b)(i).

 

“Sale of the Company” means:

 

(a)                                  Approval by the Stockholders (or, if no
stockholder approval is required, by the Board alone) of the complete
dissolution or liquidation of the Company, other than in the context of a
Business Combination (as defined below) that does not constitute a Sale of the
Company under paragraph (c) below;

 

(b)                                 The acquisition by any Person of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this paragraph (b), the following acquisitions shall not
constitute a Sale of the Company; (A) any acquisition directly from the Company
or any of its Subsidiaries, (B) any acquisition by the Company or any of its
Subsidiaries, (C) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any of its Affiliates or a
successor, (D) any acquisition by any Person pursuant to a Business Combination,
(E) any acquisition by a Person who is the beneficial owner (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the
Outstanding Company Voting

 

7

--------------------------------------------------------------------------------


 

Securities on the Closing Date (or an Affiliate, heir or descendant of such
Person) or (F) any acquisition by Apollo or one of its Affiliated investment
funds; or

 

(c)                                  Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving the Company or any of its Subsidiaries, a sale or other disposition of
all or substantially all of the assets of the Company and its Subsidiaries,
taken as a whole, or the acquisition of assets or stock of another entity by the
Company or any of its Subsidiaries (each, a “Business Combination”), in each
case unless, following such Business Combination, (1) all or substantially all
of the individuals and entities that were the beneficial owners of the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own more than 50% of the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the Person resulting from such Business
Combination (including, without limitation, a Person that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets directly or through one or more Subsidiaries of the Company, and (2) no
Person (excluding any Person described in clauses (C), (E) or (F) of paragraph
(b) above) beneficially owns (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) more than 50% of the combined voting power of the
then-outstanding voting securities of such Person, except to the extent that the
ownership in excess of 50% existed prior to the Business Combination;

 

provided, however, that an underwritten public offering of the securities of the
Company or any of its Subsidiaries shall in no event constitute a Sale of the
Company for purposes of this Agreement.

 

 “Securities” means “securities” as defined in Section 2(1) of the Securities
Act and includes capital stock or other equity interests or any options,
warrants or other securities that are directly or indirectly convertible into,
or exercisable or exchangeable for, capital stock or other equity interests.
Whenever a reference herein to Securities is referring to any derivative
Securities, the rights of a holder shall apply to such derivative Securities and
all underlying Securities directly or indirectly issuable upon conversion,
exchange or exercise of such derivative Securities.

 

“Securities Act” means the Securities Act of 1933, and the Rules and
Regulations, all as the same shall be in effect from time to time.

 

“Sellers’ Counsel” has the meaning set forth in Section 12(i)(ii).

 

“Sherman” has the meaning set forth in the caption hereto.

 

“SPV I” has the meaning set forth in the caption hereto.

 

“SPV II” has the meaning set forth in the caption hereto.

 

“Stockholder” means Apollo, CIH, Sherman and any other Person from time to time
that holds Equity Securities acquired in accordance with the terms of this
Agreement or the Rexnord Stockholders’ Agreement.

 

8

--------------------------------------------------------------------------------


 

“Subsidiary” means, with respect to any Person, any other Person of which 50% or
more of the voting power of the equity securities or equity interests sufficient
to elect at least a majority of its Board of Directors or other governing body
(or, if there is no such voting power, 50% or more of the equity securities or
equity interests) is owned, directly or indirectly, by such Person.

 

“Tag-Along Transaction” means a transaction involving a Transfer by Apollo of
more than 10% of the Restricted Shares held by Apollo as of the Closing Date to
a Person who is not an Affiliate of Apollo in which each Cypress Holder may
elect in his or its discretion to participate in accordance with Section 3(b);
provided, however, that a “Tag-Along Transaction” shall not include, and none of
the rights of the Cypress Holders set forth in Section 3(b) shall be triggered
by, a Transfer by Apollo to any limited partnership or other Person which has
directly or indirectly invested in, or otherwise has ownership, equity or
profits interests in, Fund VI or one of its Affiliated investment funds, as part
of a distribution to such Person; provided, however, that such distribution is
made on a pro rata basis to all such Persons.

 

“Transaction Documents” has the meaning set forth in the Agreement and Plan of
Merger.

 

“Transfer” means any direct or indirect transfer, assignment, sale, gift,
pledge, hypothecation, encumbrance or other disposition, or any interest therein
whatsoever, or any other transfer of beneficial ownership, whether voluntary or
involuntary, including (a) as a part of any liquidation of assets or (b) as a
part of any reorganization pursuant to the United States or other bankruptcy law
or other similar debtor relief laws, but excluding any transfer of Equity
Securities of the Company by employees of the Company or its Subsidiaries upon a
termination of employment.

 

“Transferee” means any Person acquiring or intending to acquire Equity
Securities through a Transfer.

 

“Underwritten Offering” means a sale of Equity Securities to an underwriter for
reoffering to the public.

 

“Vested Options” has the meaning set forth in Section 6(a).

 

Capitalized terms used and not otherwise defined herein shall have the meanings
ascribed to them in the Agreement and Plan of Merger.

 

Section 2.                                          Restriction on Transfers.

 

(a)                                  Except as otherwise set forth below, the
Cypress Holders shall not at any time Transfer any Equity Securities.  Any
purported Transfer in violation of the provisions of this Section 2 shall be
null and void and shall have no force or effect.

 

(b)                                 The restrictions contained in this Section 2
shall not apply with respect to any Transfer of Equity Securities (i) to the
Company, Apollo or any of their respective Affiliates (which term, for purposes
of this Section 2(b), shall not include any other Stockholder or such other
Affiliates of such Stockholder other than the Company and Apollo), (ii) pursuant
to

 

9

--------------------------------------------------------------------------------


 

applicable laws of descent or to such Stockholder’s executors, administrators,
testamentary legatees and beneficiaries upon such Stockholder’s death or to any
member of a Cypress Holder’s Family Group, (iii) to any member of CIH upon
dissolution of CIH or (iv) to any limited liability company, limited
partnership, corporation or other entity formed by Sherman or a member of
Sherman’s Family Group and that is controlled by Sherman or Sherman and members
of Sherman’s Family Group (for purposes of this definition, “control” being
defined as the ownership of more than 50% of both the voting and economic
interests of such entity) for the primary purpose of holding Sherman’s
Restricted Shares, other equity interests in the Company and other equity
interests of Sherman and Sherman’s Family Group.

 

(c)                                  Each Cypress Holder agrees that, as a
condition precedent to any Transfer permitted under Section 2(b), each
Transferee of such Equity Securities shall have executed a joinder agreement
(“Joinder”) substantially in the form of Exhibit B attached hereto, pursuant to
which such Transferee agrees to become party hereto, a Cypress Holder and have
his, her or its Equity Securities subject to, the terms of this Agreement.  Any
failure by a Cypress Holder to obtain a Joinder from the Transferee as required
under this Section 2(c) shall render such Transfer null and void; provided that,
in the case of a Transfer upon a Stockholder’s death or Disability, (i) the
Transferee shall be deemed to have executed, and shall be deemed to be bound by,
a Joinder as of the date of such Stockholder’s death or Disability and (ii) the
Transferee shall be given a reasonable period of time (not to exceed 90 days
from the date of such Stockholder’s death or Disability) to execute such
Joinder.

 

(d)                                 This Section 2 shall not apply to an
Approved Sale under Section 3(a), a Transfer permitted under Section 3(b) or a
Transfer under Section 4.

 

Section 3.                                          Approved Sale; Tag Along
Transaction.

 

(a)                                  Approved Sale; Sale of the Company.

 

(i)                                     At any time prior to the consummation of
a Qualified Public Offering that Apollo proposes a Material Transfer of its
Restricted Shares, Apollo shall be entitled to deliver notice (an “Approved Sale
Notice”) to the Company and the Cypress Holders that Apollo requires the Cypress
Holders to Transfer an amount of their Restricted Shares that is equal to the
portion of Apollo’s Restricted Shares that Apollo proposes to Transfer in the
Material Transfer (an “Approved Sale”); provided, however, that if the proposed
Transferee desires to purchase an amount of Restricted Shares that is less than
the aggregate amount of Restricted Shares of Apollo and the Cypress Holders that
would otherwise be Transferred in the Approved Sale, then Apollo may elect to
cancel such Approved Sale, or Apollo and the Cypress Holders shall sell in the
Approved Sale only that number of Restricted Shares equal to the product of (x)
the total number of Restricted Shares such proposed Transferee desires to
purchase and (y) such Cypress Holder’s Proportionate Percentage; and provided,
further, that any such Approved Sale Notice shall include the name of the
parties to the proposed Approved Sale, a summary of the material terms and
conditions of the proposed Approved Sale, and the proposed amount and form of
consideration and the terms and conditions of payment contemplated by the
proposed Approved Sale.

 

10

--------------------------------------------------------------------------------


 

(ii)                                  Upon receipt of an Approved Sale Notice,
each Cypress Holder and the Company shall consent to and raise no objections
against the Approved Sale, and if the Approved Sale is lawful and is structured
as (A) a merger or consolidation of the Company or any of its Subsidiaries, or a
sale of all or substantially all of the assets of the Company and its
Subsidiaries taken as a whole, each Cypress Holder shall, and hereby does, waive
any dissenter’s rights, appraisal rights or similar rights in connection with
such merger or consolidation or sale of all or substantially all of the assets
and hereby instructs the Board to vote in favor of such Approved Sale and to
submit, if required by law, to a vote of the Stockholders of the Company or
request a written consent as promptly as possible, and hereby agrees to vote in
favor of such Approved Sale at any annual or special meeting of the Stockholders
of the Company or to execute a written consent approving such Approved Sale, or
(B) a sale of Restricted Shares, each Cypress Holder shall, and hereby does
agree to, sell his or its Proportionate Percentage of his or its Restricted
Shares on the terms and conditions approved by Apollo; provided, in the case of
each of the foregoing clause (A) and (B), that the terms and conditions upon
which each Cypress Holder’s Restricted Shares are sold are the same terms and
conditions that apply to Apollo.

 

(iii)                               All Cypress Holders and the Company shall
take all necessary and desirable actions in connection with the consummation of
the Approved Sale, including the execution of such agreements and such
instruments and other actions reasonably necessary to (1) provide the
representations, warranties, indemnities, covenants, conditions, escrow
agreements and other provisions and agreements relating to such Approved Sale;
provided, however, that the Cypress Holders shall not be required to provide any
representations, warranties, indemnities, covenants, conditions, escrow
agreements or other provisions or agreements which are different from those made
by Apollo in connection with such Approved Sale and (2) effectuate the
allocation and distribution of the aggregate consideration upon the consummation
of the Approved Sale.  At the closing of the sale of any Restricted Shares
pursuant to this Section 3(a), each Cypress Holder shall deliver at such
closing, against payment of the purchase price therefor, certificates
representing their Restricted Shares to be sold, duly endorsed for Transfer or
accompanied by duly endorsed stock powers, evidence of good title to the
Restricted Shares to be sold, the absence of liens, encumbrances and adverse
claims with respect thereto and such other documents as are deemed reasonably
necessary by the Company for the proper Transfer of such Restricted Shares on
the books of the Company.

 

(iv)                              Apollo shall deliver any Approved Sale Notice
to the Company and the Cypress Holders at least ten (10) days prior to the
consummation of the Approved Sale.

 

(v)                                 If any Stockholders are given an option as
to the form and amount of consideration to be received in an Approved Sale, all
Stockholders shall be given the same option.

 

(vi)                              No Cypress Holder shall be obligated to pay
more than his or its Proportionate Percentage of reasonable expenses incurred in
connection with a consummated Approved Sale to the extent such expenses are
incurred for the benefit of

 

11

--------------------------------------------------------------------------------


 

all Stockholders and are not otherwise paid by the Company or the acquiring
party (it being agreed that expenses incurred by or on behalf of Apollo or a
Cypress Holder for his or its sole benefit shall not be considered expenses
incurred for the benefit of all Stockholders).

 

(vii)                           No Stockholder shall be required to make any
representations or warranties that are joint and several or that pertain to
matters other than title to Securities held by such Stockholder, such
Stockholder’s capacity, authority or power to consummate the transaction in
question, conflicts with laws, conflicts with contracts, organizational
documents and Orders applicable to such Stockholder, broker and similar fees
payable by such Stockholder, other representations and warranties customary for
the type of transaction being consummated and representations and warranties
with respect to any other matters particular to such Stockholder.

 

(viii)                        Any indemnification obligations for breaches of
representations, warranties and covenants made by the Company and its
Subsidiaries (but not by or on behalf of any Stockholder individually) shall be
shared pro rata among the Stockholders (based on such Stockholder’s
Proportionate Percentage) based on the aggregate consideration payable with
respect to the Restricted Shares, and in no event shall a Stockholder be
required to incur indemnification or contribution obligations with respect to
such breaches that are joint and several or exceed the aggregate consideration
payable with respect to such Stockholder’s Restricted Shares Transferred in the
Approved Sale.

 

(ix)                                Each Cypress Holder and the Company hereby
grants an irrevocable proxy and power of attorney which, it is agreed, is
coupled with an interest, to any nominee of Apollo (the “Apollo Nominee”) to
take all necessary actions and execute and deliver all documents deemed
necessary and appropriate by such Person to effectuate the consummation of any
Approved Sale.  To the extent a Cypress Holder fails to comply with the
provisions of this Section 3(a), such Cypress Holder hereby indemnifies, defends
and holds the Apollo Nominee harmless (severally in accordance with his or its
pro rata share of the consideration received in any such Approved Sale (and not
jointly and severally)) against all liability, loss or damage, together with all
reasonable costs and expenses (including reasonable legal fees and expenses),
relating to or arising from its exercise of the proxy and power of attorney
granted hereby.

 

(x)                                   The Cypress Holders shall not be required
to comply with, and shall have no obligations under, Section 2 in connection
with any Approved Sale.

 

(b)                                 Tag-Along Transaction.

 

(i)                                     Subject to the provisions of
Section 3(a) above, prior to the consummation of a Qualified Public Offering, if
Apollo desires to effect a Tag-Along Transaction, Apollo shall give written
notice to the Cypress Holders offering such Cypress Holders the option to
participate in such Tag-Along Transaction (a “Sale Notice”) on the terms and
conditions set forth in the Sale Notice (and, in any event, on the same terms
and conditions as Apollo).  The Sale Notice shall include the name of the
parties to the proposed Tag-Along Transaction, a summary of the material terms
and

 

12

--------------------------------------------------------------------------------


 

conditions of the proposed Tag-Along Transaction, and the proposed amount and
form of consideration and the terms and conditions of payment contemplated by
the proposed Tag-Along Transaction.  Each Cypress Holder may, by written notice
to Apollo delivered within ten (10) days of the date of the Sale Notice, elect
to sell in such Tag-Along Transaction, on the terms and conditions approved by
Apollo (which terms and conditions shall be the same as those on which Apollo’s
Restricted Shares are sold and shall be consistent with the terms and conditions
set forth in the Sale Notice); provided, however, that if the proposed
Transferee desires to purchase an amount of Restricted Shares that is less than
the aggregate amount of Restricted Shares proposed to be Transferred by Apollo
and the Cypress Holders in the Tag-Along Transaction, then Apollo may elect to
cancel such Tag-Along Transaction, or Apollo and the Cypress Holders shall be
permitted to sell only that number of Restricted Shares equal to the product of
(x) the total number of Restricted Shares subject to the proposed Tag-Along
Transaction and (y) such Stockholder’s Proportionate Percentage.  No Transfer
permitted under this Section 3(b) shall be subject to the requirements of
Section 2.

 

(ii)                                  Upon the closing of the sale of any
Restricted Shares pursuant to paragraph (b)(i) above, each Cypress Holder shall
deliver at such closing, against payment of the purchase price therefor,
certificates representing his or its Restricted Shares to be sold, duly endorsed
for Transfer or accompanied by duly endorsed stock powers, evidence of good
title to the Restricted Shares to be sold, the absence of liens, encumbrances
and adverse claims with respect thereto and such other documents as are deemed
reasonably necessary by the Company for the proper Transfer of such Restricted
Shares on the books of the Company.

 

Section 4.                                          Repurchase Right.

 

(a)                                  Unless otherwise provided in the Consulting
Agreement, in the event of the termination of the Consulting Agreement (i) by
the Company or any of its Subsidiaries as a result of the failure of Sherman
substantially to satisfy reasonable performance standards (after taking into
account macroeconomic factors affecting the Company and its Subsidiaries) but
not under circumstances constituting Cause, (ii) by Sherman without Good Reason
or (iii) on account of the death or Disability of Sherman (each, a “Repurchase
Event”), the Company shall have the right, but not the obligation, to repurchase
all or any portion of the Equity Securities held by each Cypress Holder
(including any Equity Securities received upon a distribution from any deferred
compensation plan or other Equity Incentive Plan or any Equity Securities
issuable upon exercise of any option, warrant or similar equity-linked Security
of the Company held by each Cypress Holder) in accordance with this Section 4
(the “Repurchase Right”).  Any repurchase described in the immediately preceding
sentence shall be for fair market value (as determined in accordance with
Section 4(e)), but subject to Section 4(b).  The Company may exercise the
Repurchase Right by written notice (a “Repurchase Notice”) to the Cypress
Holders within six months after the Repurchase Event; provided, however, that
with respect to Equity Securities acquired by any Cypress Holder after such
Repurchase Event (whether by exercise of any option, warrant or similar
equity-linked Security of the Company, distribution of shares from any deferred
compensation plan or otherwise), the Company may exercise the Repurchase Right
by delivering a Repurchase Notice to such Cypress Holder within six months after
the acquisition of such Equity Securities by such Cypress Holder (each date on
which any such

 

13

--------------------------------------------------------------------------------


 

repurchase is executed with respect to the subject Equity Securities, the
“Repurchase Date”).  The determination date for purposes of determining the fair
market value shall be the Repurchase Date applicable to the subject Equity
Securities.  Subject to Section 7 below, the Repurchase Date with respect to any
repurchase of Equity Securities pursuant to the exercise of the Repurchase Right
shall take place on the later of (i) the date specified by the Company, which
shall in no event be later than thirty (30) days following the date of the
Repurchase Notice and (ii) within ten (10) days following the receipt by the
Company of all necessary government approvals.

 

(b)                                 Notwithstanding anything contained herein to
the contrary, unless otherwise provided in the Consulting Agreement, in the
event the Consulting Agreement is terminated by the Company or any of its
Subsidiaries for Cause, then the Company may exercise the Repurchase Right by
delivering a Repurchase Notice to the Cypress Holders within the time periods
set forth in Section 4(a) above at a price equal to the lesser of (i) in the
case of Common Stock, $           per share of Common Stock, subject to
adjustment by the Company to reflect any stock split, recapitalization or
similar adjustment to the Common Stock (or, for shares of Common Stock acquired
after the Closing Date and not upon exercise of a Rollover Option, the original
acquisition cost to the applicable Cypress Holder of such shares of Common
Stock) and (b) the fair market value of such Equity Securities.  The
determination date for purposes of determining the fair market value shall be
the closing date of the purchase of the applicable Equity Securities.

 

(c)                                  The Company shall give prompt written
notice to Apollo stating whether the Company will exercise the Repurchase Rights
pursuant to Section 4(a) or Section 4(b) above.  If such notice states that the
Company will not exercise such Repurchase Rights for all or any portion of the
applicable Equity Securities subject thereto, Apollo (or its designee) shall
have the right (exercisable by delivery of written notice to such Cypress Holder
on or before the later of (i) the 30th day following the receipt of such notice
or (ii) six months after the Repurchase Event) to purchase any such Equity
Securities not purchased by the Company on the same terms and conditions as the
Company set forth in Section 4(a) or Section 4(b).

 

(d)                                 The Repurchase Date shall take place on a
date designated by the Company or Apollo, as applicable, in accordance with
Section 4(a) or Section 4(c), respectively; provided, however, that the
Repurchase Date may be deferred to a date designated by the Company or Apollo,
as applicable, or, to the extent required to avoid liability under applicable
securities laws, the Cypress Holder, as applicable, until such time as the
subject Cypress Holder has held the Equity Securities for a period of at least
six months and one day.  The purchase price shall be paid on the Repurchase Date
in the form of a check, wire transfer of immediately available funds or by
cancellation of money purchase indebtedness of such Cypress Holder, as
determined in the sole discretion of the Company or Apollo, as applicable.  The
Company or Apollo, as applicable, may effect such repurchase of Equity
Securities and the Company shall record such Transfer on its books whether or
not such Cypress Holder attends such closing or delivers certificates
representing such Equity Securities to the Company.  Each Cypress Holder hereby
grants an irrevocable proxy and power of attorney which, it is agreed, is
coupled with an interest to any nominee of the Company or Apollo, as applicable,
to take all necessary actions and execute and deliver all documents deemed
necessary and appropriate by such nominee to effect such purchase of Equity
Securities.  Any Cypress Holder (with respect to Sherman, either

 

14

--------------------------------------------------------------------------------


 

on behalf of himself or on behalf of CIH) who fails to take all necessary
actions and execute and deliver all documents necessary and appropriate to
fulfill his or its obligations under this Section 4 shall indemnify, defend and
hold such nominee harmless against all liability, loss or damage, together with
all reasonable costs and expenses (including reasonable legal fees and
expenses), relating to or arising from such nominee’s exercise of the proxy and
power of attorney granted hereby.  In addition, each Cypress Holder shall
immediately lose all rights each may have under Section 9 of this Agreement in
the event of any such purchase.

 

(e)                                  For purposes of this Section 4, Section 5,
Section 6 and Section 7, the “fair market value” of any Equity Securities shall
be determined as follows:

 

(i)                                     if the Equity Securities are listed on
one or more National Securities Exchanges (within the meaning of the Exchange
Act), each share shall be valued at the average closing price per share on the
principal exchange on which such shares are then trading for the 10 trading days
immediately preceding the date of determination;

 

(ii)                                  if the Equity Securities are not traded on
a National Securities Exchange but are quoted on the NASDAQ Stock Market or a
successor quotation system and the shares are listed as a National Market issue
under the National Market System, each share shall be valued at the average of
the last sales price per share for the 10 trading days immediately preceding the
date of determination as reported by the NASDAQ Stock Market or any such
successor quotation system; or

 

(iii)                               if the Equity Securities are not listed on a
National Securities Exchange and are not traded on the NASDAQ Stock Market and
listed as a National Market issue under the National Market System, the fair
market value shall be determined by the Board in good faith based on its good
faith determination of the fair market value of the Company and its subsidiaries
as a whole without regard to the percentage of shares represented by the shares
subject to such determination or any minority discount or control premium.

 

Notwithstanding the foregoing, if a Person whose Equity Securities are being
valued hereunder pursuant to clause (iii) above disagrees with the valuation
determined by the Board, such Person may elect to choose within five Business
Days of being advised of the determination of the Board to have the fair market
value determined by and independent appraiser, the selection of which shall be
subject to the mutual agreement of the Company and such Person.  The fees and
expenses of any such independent appraiser shall be borne equally by the Company
and the Person whose Equity Securities are being valued hereunder and the
determination by the independent appraiser selected in accordance with this
Section 4(e) shall be final and binding.

 

Section 5.                                          Involuntary Transfers.

 

(a)                                  In the case of any Transfer of title or
beneficial ownership of Equity Securities upon default, foreclosure, forfeit,
divorce, court order or otherwise, other than by a voluntary decision on the
part of a Cypress Holder (each, an “Involuntary Transfer”), the

 

15

--------------------------------------------------------------------------------


 

Cypress Holder shall promptly (but in no event later than two days after the
Involuntary Transfer) furnish written notice (the “Involuntary Transfer Notice”)
to the Company indicating that the Involuntary Transfer has occurred, specifying
the name of the Person to whom the Equity Securities were transferred (the
“Involuntary Transferee”), giving a detailed description of the circumstances
giving rise to, and stating the legal basis for, the Involuntary Transfer.

 

(b)                                 Upon the receipt of the Involuntary Transfer
Notice, and for 60 days thereafter, the Company shall have the right to
repurchase, and the Involuntary Transferee shall have the obligation to sell,
all (but not less than all) of the Equity Securities acquired by the Involuntary
Transferee for a repurchase price equal to the “fair market value” (as
determined in accordance with Section 4(e)) of such Equity Securities as of the
date of the Involuntary Transfer (the “Involuntary Transfer Repurchase Price”
and such right, the “Involuntary Transfer Repurchase Right”).  The Involuntary
Transfer Repurchase Right shall be exercised by written notice (the “Involuntary
Transfer Repurchase Notice”) to the Involuntary Transferee given in accordance
with Section 14(k) of this Agreement on or prior to the last date on which the
Involuntary Transfer Repurchase Right may be exercised by the Company.

 

(c)                                  Subject to Section 7 below, the repurchase
of Equity Securities pursuant to the exercise of the Involuntary Transfer
Repurchase Right shall take place on a date specified by the Company, but in no
event following the later of the 60th day following the date of the date of the
Involuntary Transfer Repurchase Notice or the 10th day following the receipt by
the Company of all necessary governmental approvals.  On such date, the
Involuntary Transferee shall transfer the Equity Securities subject to the
Involuntary Transfer Repurchase Notice to the Company, free and clear of all
liens and encumbrances, by delivering to the Company the certificates
representing the Equity Securities to be purchased, duly endorsed for transfer
to the Company or accompanied by a stock power duly executed in blank, and the
Company shall pay to the Involuntary Transferee the Involuntary Transfer
Repurchase Price.  The Involuntary Transferee and the Cypress Holder shall use
all commercially reasonable efforts to assist the Company in order to expedite
all proceedings described in this Section 5.  If the Involuntary Transferee does
not transfer the Equity Securities to the Company as required, the Company will
cancel such Equity Securities and deposit the funds in a non-interest bearing
account and make payment upon delivery.

 

Section 6.                                          Put Right.

 

(a)                                  Each Cypress Holder shall have the right
(but not the obligation), subject to the terms and conditions of this Section 6
and of Section 7, to sell in one or more transactions in connection with the
termination of the Consulting Agreement (i) by the Company or one of its
Subsidiaries without Cause or (ii) by the Sherman, CIH or Cypress Group for Good
Reason, and the Company shall be obligated to purchase (x) all or any shares of
Common Stock held by such Cypress Holder as of the termination of the Consulting
Agreement (whether or not acquired upon exercise of the Option) and (y) all or
any portion of the options to purchase Common Stock (including, without
limitation, the Option) held by such Cypress Holder that is or becomes vested
(collectively, the “Vested Options”), in each case at the applicable Put Price
(as defined below) (the “Put Right”).  To exercise the Put Right, such Cypress
Holder must give written notice thereof to the Company (the “Put Notice”).  The
Put Notice is irrevocable and must (1) be in writing and signed by such Cypress
Holder, (2) set forth the intent to exercise the Put Right and

 

16

--------------------------------------------------------------------------------


 

contain the total number of shares of Common Stock and Vested Options to be sold
to the Company pursuant to the Put Right and (3) be delivered to the Company
within 120 days following the termination of the Consulting Agreement.

 

(b)                                 The Company shall have no obligation to
repurchase shares of Common Stock or Vested Options pursuant to the exercise of
the Put Right unless the repurchase will not violate any loan covenants or other
agreements imposed or required by any entity as part of the extension of
financing to the Company.  If the repurchase of Common Stock or Vested Options
pursuant to the Put Right is prohibited by the Company’s financing arrangements,
the Company shall deliver written notice to the applicable Cypress Holder, upon
or as soon as administratively practicable after the first date on which such
repurchase would not violate the Company’s financing arrangements, and, in order
to exercise the Put Right, the such Cypress Holder, must again deliver a Put
Notice to the Company in accordance with Section 6(a), with such Put Right to be
exercised within 120 days following the receipt of such notice from the
Company.  Notwithstanding anything to the contrary contained herein, no Cypress
Holder shall have a Put Right if (i) the shares of Common Stock or Vested
Options are subject to any lien, encumbrance, pledge, or other interest of any
third party or have been transferred in violation of applicable law, or the
restrictions on transfer contemplated by this Agreement or (ii) the repurchase
would violate applicable laws, regulations or exchange listing rules restricting
corporate distributions to stockholders.

 

(c)                                  The price to be paid by the Company upon
settlement of the Put Right shall equal (i) with respect to shares of Common
Stock, the fair market value (as determined in accordance with Section 4(e)) of
a share of Common Stock as of the date of the closing of the repurchase, and
(ii) with respect to Vested Options, the fair market value (as determined in
accordance with Section 4(e)) of the shares of Common Stock issuable upon
exercise of the Vested Options as determined under this Agreement as of the date
of the closing of the repurchase, less the aggregate exercise price of such
Vested Options (the price under clause (i) or (ii) above, as applicable, is
referred to herein as the “Put Price”).

 

(d)                                 The closing of any repurchase under this
Section 6 shall be at a date to be specified by the Company, such date to be no
later than 30 days after the date of the applicable Put Notice.  The Put Price
shall be paid at the closing in the form of a check, wire transfer of
immediately available funds or by cancellation of money purchase indebtedness of
the applicable Cypress Holder against surrender by such Cypress Holder of a
stock certificate evidencing the shares of Common Stock with duly endorsed stock
powers, or such other instrument of transfer or cancellation of such shares and
Vested Options as may be reasonably requested by the Company.

 

(e)                                  The Put Right shall terminate to the extent
that it is not exercised prior to a Qualified Public Offering.

 

Section 7.                                          Repurchase Disability.

 

(a)                                  Notwithstanding anything to the contrary
herein, except as otherwise provided by Section 7(c), the Company shall not be
permitted to purchase any Equity Securities held by any Cypress Holder or
Involuntary Transferee upon exercise of the Repurchase Right,

 

17

--------------------------------------------------------------------------------


 

the Involuntary Transfer Repurchase Right or the Put Right (as applicable) if
the Board reasonably determines that:

 

(i)                                     the purchase of Equity Securities would
render the Company or its Subsidiaries unable to meet their obligations in the
ordinary course of business at any time during the one year period commencing on
the date such purchase of Equity Securities would otherwise be required taking
into account any pending or proposed transactions, capital expenditures or other
budgeted cash outlays by the Company and its Subsidiaries which are reasonably
likely to be consummated or paid, as the case may be, within such one year
period, including, without limitation, any proposed acquisition of any other
entity by the Company or any of its Subsidiaries which is reasonably likely to
be consummated within such one year period;

 

(ii)                                  the Company is prohibited from purchasing
the Equity Securities by applicable law restricting the purchase by a
corporation of its own shares; or

 

(iii)                               the purchase of Equity Securities would
constitute a breach of, default, or event of default under, or is otherwise
prohibited by, the terms of any loan agreement or other agreement or instrument
representing indebtedness to which the Company or any of its Subsidiaries is a
party (collectively, the “Financing Documents”) or the Company or its applicable
Subsidiaries is not able to obtain the requisite consent of any of its senior
lenders to the purchase of the Equity Securities.

 

The events described in (i) through (iii) above each constitute a “Repurchase
Disability.”

 

(b)                                 Except as otherwise provided by
Section 7(c), in the event of a Repurchase Disability, the Company shall notify
in writing the Cypress Holder or the Involuntary Transferee with respect to whom
the Involuntary Transfer Repurchase Right has been exercised (a “Disability
Notice”).  The Disability Notice shall specify the nature of the Repurchase
Disability.  The Company shall thereafter repurchase the Equity Securities
described in the Repurchase Notice, Involuntary Transfer Repurchase Notice or
Put Notice, as applicable, as soon as reasonably practicable after all
Repurchase Disabilities cease to exist (or the Company may elect, but shall have
no obligation, to cause its nominee to repurchase the Equity Securities while
any Repurchase Disabilities continue to exist); provided, however, that if some,
but not all of the Equity Securities to be repurchased can be so repurchased
without creating a Repurchase Disability, then the Company shall consummate such
repurchase to the fullest extent it is able without causing a Repurchase
Disability in accordance with the terms of this Agreement (without giving effect
to this Section 7).  In the event the Company suspends its obligations to
repurchase the Equity Securities pursuant to a Repurchase Disability, (i) the
Company shall provide written notice to the Cypress Holder or Involuntary
Transferee, as applicable, as soon as practicable after all Repurchase
Disabilities cease to exist (the “Reinstatement Notice”); (ii) the fair market
value of the Equity Securities subject to a Repurchase Notice, Involuntary
Transfer Repurchase Notice or Put Notice shall be equal to the greater of the
fair market value (as determined in accordance with Section 4(e)) of the Equity
Securities as of the date of the date of the Repurchase Notice, Involuntary
Transfer Repurchase Notice or Put Notice, as the case may be, and the fair
market value (as determined in accordance with Section 4(e)) determined as of
the date the Reinstatement Notice is delivered to the Cypress Holder or the
Involuntary

 

18

--------------------------------------------------------------------------------


 

Transferee, which fair market value shall be used to determine the Repurchase
Price, Involuntary Transfer Repurchase Price or Put Price, as applicable, in the
manner described above; and (iii) the repurchase shall occur on a date specified
by the Company within 10 days following the determination of the fair market
value of the Equity Securities to be repurchased as provided in clause
(ii) above.

 

Section 8.                                          Cooperation.

 

(a)                                  In the event that Apollo exercises its
rights pursuant to Section 3(a) or Section 3(b), each Cypress Holder shall
consent to and raise no objections (other than to challenge the lawfulness of
any transaction to be consummated in connection with Apollo’s exercise of such
rights, but only in the event that such Cypress Holder would be required to
violate applicable law in connection with the consummation of such transaction)
against the transaction, and shall take all actions that the Board reasonably
deems necessary or desirable in connection with the consummation of the
transaction.  Without limiting the generality of the foregoing, each Cypress
Holder agrees to (i) consent to and raise no objections (other than to challenge
the lawfulness of any transaction to be consummated in connection with Apollo’s
exercise of such rights, but only in the event that such Cypress Holder would be
required to violate applicable law in connection with the consummation of such
transaction against the transaction); (ii) execute any stock purchase agreement,
merger agreement or other agreement entered into with the third party purchaser
with respect to the transaction setting forth the terms and any ancillary
agreement with respect to such transaction; (iii) vote the Equity Securities
held by such Cypress Holder in favor of the transaction; and (iv) refrain from
the exercise of dissenters’ or appraisal rights with respect to the transaction.

 

(b)                                 If the Company or the holders of the
Company’s securities enter into any negotiation or transaction for which
Rule 506 (or any similar rule then in effect) promulgated under the Securities
Act, may be available with respect to the negotiation or transaction (including
a merger, consolidation, or other reorganization), each Cypress Holder shall, if
necessary, appoint a purchaser representative (as defined in Rule 501 of the
Securities Act) reasonably acceptable to the Company.  If the purchaser
representative is designated by the Company, the Company shall pay the fees of
the purchaser representative, but if any Cypress Holder appoints another
purchaser representative, the Cypress Holder shall be responsible for the fees
of the purchaser representative so appointed.

 

(c)                                  Each Cypress Holder shall bear its pro rata
share of the costs of any transaction in which it sells Equity Securities (based
upon the net proceeds received by such Cypress Holder in such transaction) to
the extent such costs are incurred for the benefit of all holders of Equity
Securities and are not otherwise paid by the Company or the acquiring party (it
being agreed that expenses incurred by or on behalf of Apollo or a Cypress
Holder for his or its sole benefit shall not be considered expenses incurred for
the benefit of all Stockholders).

 

19

--------------------------------------------------------------------------------


 

Section 9.                                          Board of Directors.

 

(a)                                  Number of Directors; Nomination; Removal;
Committees.

 

(i)                                     The Company and the Stockholders shall
take such corporate actions as may be required to ensure that (A) the number of
directors constituting the Board is at all times five (5), and (B) the presence
of three (3) directors (including a majority of Apollo Directors (as defined
below)) is required to constitute a quorum of the Board.

 

(ii)                                  For so long as Apollo owns any shares of
Common Stock (or equity-linked Securities convertible or exchangeable into
shares of Common Stock), (A) Apollo shall have the right to nominate two
(2) Persons to serve as directors on the Board and propose the removal of such
nominees and (B) Fund VI shall have the right to nominate one (1) Person to
serve as director on the Board and propose the removal of such nominee (the
Persons nominated pursuant to clause (A) and (B) of this paragraph, the “Apollo
Directors”).  Each such nomination or proposal shall be made by Apollo or Fund
VI, as the case may be, delivering a written notice to the Company.  As promptly
as practicable, but in any event within five (5) days, after delivery of such
notice, the parties hereto shall take or cause to be taken such corporate
actions as may be reasonably required to cause the election or removal proposed
in such notice, and the Stockholders agree to vote their shares in favor of such
proposal.  Such corporate actions may include calling a meeting or soliciting a
written consent of the Board, or calling a meeting or soliciting a written
consent of the Stockholders of the Company.  The Apollo Directors initially
shall be Laurence Berg, Steven Martinez and Peter P. Copses, it being
acknowledged and agreed that Fund VI has nominated Peter P. Copses to serve as
an Apollo Director.

 

(iii)                               Sherman shall have the right to serve as a
director until he (A) resigns as a director or (B) ceases, for any reason, to
serve the Company under the Consulting Agreement (each such event, with respect
to Sherman, a “Resignation Event”).  In the event of any such Resignation Event,
Sherman agrees to resign as a director of the Company and each Subsidiary of the
Company immediately pursuant to a written resignation notice delivered to the
Board.  In the event Sherman fails to so resign following a Resignation Event,
the Stockholders agree to vote their shares to remove Sherman as a director
pursuant to the terms of this Agreement immediately.  Sherman acknowledges and
agrees that he shall have no right to be appointed to the Board following
removal therefrom pursuant to this Section 9.

 

(iv)                              While serving as a director in accordance with
this Section 9, Sherman shall be a “Non-Apollo Director.”  In the event Sherman
loses his right to serve as a director, his replacement shall be appointed by
the holders of a majority of the Common Stock of the Company owned by
Shareholders other than Apollo and Affiliates of Apollo and such replacement
shall be a “Non-Apollo Director.”

 

(v)                                 The majority of the members of each
committee created by the Board shall be Apollo Directors, and each Stockholder
shall vote his, her or its Equity Securities, and the Company and the
Stockholders shall take such corporate actions as may be required, to effectuate
the provisions of this Section 9(a)(v).

 

20

--------------------------------------------------------------------------------


 

(b)                                 Meetings; Expenses; Compensation.

 

(i)                                     The Company agrees to cause the Bylaws
to provide, at all times from and after the Closing, that meetings of the Board
or any committee thereof may be conducted by teleconference and that Board
action may be taken by unanimous written consent.

 

(ii)                                  The Company shall convene meetings of the
Board at least once every three months.  Upon any failure by the Company to
convene any meeting required by this paragraph, a director nominated under
Section 9(a)(ii) shall be empowered to convene such meeting.

 

(iii)                               The Company shall reimburse each director
for his or her reasonable out-of-pocket expenses (including travel and related
expenses) incurred in connection with (i) attending the meetings of the Board
and all committees thereof and (ii) conducting any other Company business
requested by the Company.  The Company shall maintain directors and officers
indemnity insurance coverage reasonably satisfactory to Apollo, and the Restated
Certificate and By-laws shall provide for indemnification and exculpation of
directors to the fullest extent permitted under applicable law.

 

(iv)                              The Company shall pay each Apollo Director and
each independent director appointed by Apollo (A) a director’s fee in the amount
of $40,000 per year; (B) an attendance fee in the amount of $2,000 for each
meeting of the board of directors attended in person by such director; and
(C) an attendance fee in the amount of $1,000 for each meeting of the board of
directors attended telephonically by such director.

 

(c)                                  Increase of Number of Directors.  In the
event that, and at such time as, the number of directors constituting the Board
is increased to more than five (5), Apollo shall have the right (for so long as
Apollo owns any shares of Common Stock (or equity-linked Securities convertible
into shares of Common Stock)) to nominate additional directors such that the
majority of the directors comprising the Board shall be Apollo Directors, and
the Company and Stockholders shall take all corporate actions as may be required
to ensure that (x) nominees of Apollo constitute a majority of the directors of
the Board and (y) the presence of a majority of directors (including a majority
of directors appointed by Apollo) is required to constitute a quorum of the
Board.

 

(d)                                 Subsidiaries.  The provisions of this
Section 9 shall apply, mutatis mutandis, to the board of directors of each
Subsidiary of the Company.

 

(e)                                  Inconsistency; Termination.

 

(i)                                     In the event that any provision of the
Bylaws or Restated Certificate is inconsistent with any provision of this
Section 9, the Stockholders shall take such action as may be necessary to amend
any such provision in the Bylaws or Restated Certificate to reflect the terms
and provisions of this Section 9.

 

(ii)                                  The provisions of this Section 9 shall
terminate automatically and be of no further force and effect upon the
consummation of a Qualified Public Offering.

 

21

--------------------------------------------------------------------------------


 

Section 10.                                   Representations and Warranties.

 

Each Cypress Holder, severally and not jointly, hereby represents and warrants
that (a) effective as of the Closing, such Cypress Holder is the record owner of
the number and type of Equity Securities of the Company set forth opposite his
or its name on Schedule I attached hereto, (b) this Agreement has been duly
authorized, executed and delivered by such Cypress Holder and constitutes the
valid and binding obligation of such Cypress Holder, enforceable in accordance
with its terms, and (c) such Cypress Holder has not granted and is not a party
to any proxy, voting trust or other agreement which is inconsistent with or
conflicts with the provisions of this Agreement, and each Cypress Holder
covenants that he or it shall not grant any proxy or become party to any voting
trust or other agreement which is inconsistent with or conflicts with the
provisions of this Agreement.

 

Section 11.                                   Information Rights; Covenants. 

 

(a)                                  For so long as Apollo owns any Equity
Securities, it shall be entitled to receive regular and suitable business (e.g.
sales, marketing and technology), financial and other information reasonably
appropriate to monitor and manage its ownership interests and such other
information as it may reasonably request, from time to time.  Such information
will include, without limitation, the following:

 

(i)                                     Access to Records.  The Company shall,
and shall cause each Subsidiary of the Company to, afford to Apollo and its
officers, employees, advisors, counsel and other authorized representatives,
during normal business hours, reasonable access, upon reasonable advance notice,
to all of the books, records and properties of the Company and each such
Subsidiary and all officers and employees of the Company and each such
Subsidiary.

 

(ii)                                  Hiring of Advisors.  In connection with
any possible Sale of the Company or any transactions permitted or contemplated
herein, and upon the request of Apollo, subject to the fiduciary duties of the
directors of the Company, the Company shall hire any (A) investment bank,
(B) legal advisor, (C) financial or accounting advisor, or (D) other such
advisor(s) on terms and conditions satisfactory to Apollo.

 

(iii)                               Financial Reports.  The Company shall
furnish Apollo with the following:

 

(A)                              Monthly Reports.  As soon as available, but not
later than 30 days after the end of each fiscal month, a consolidated balance
sheet of the Company as of the end of such period and consolidated statements of
income of the Company for such period and for the period commencing at the end
of the previous fiscal year and ending with the end of such period, setting
forth in each case in comparative form the corresponding figures for the
corresponding period of the preceding fiscal year, and including comparisons to
the budget or business plan and an analysis of the variances from the budget or
plan, all prepared in accordance with generally accepted accounting principals
consistently applied (except for the absence of footnotes and year-end
adjustments).

 

22

--------------------------------------------------------------------------------


 

(B)                                Quarterly Reports.  As soon as available, but
not later than 45 days after the end of each quarterly accounting period, (1) a
consolidated balance sheet of the Company as of the end of such period and
consolidated statements of income, cash flows and changes in stockholders’
equity for such quarterly accounting period and for the period commencing at the
end of the previous fiscal year and ending with the end of such period, setting
forth in each case in comparative form the corresponding figures for the
corresponding period of the preceding fiscal year, and including comparisons to
the budget or business plan and an analysis of the variances from the budget or
plan, all prepared in accordance with generally accepted accounting principals
consistently applied and (2) a report by management of the Company of the
operating and financial highlights of the Company and its Subsidiaries for such
period, which shall include (x) a comparison between operating and financial
results and budget and (y) an analysis of the operations of the Company and its
Subsidiaries for such period.

 

(C)                                Annual Audit.  As soon as available, but not
later than 90 days after the end of each fiscal year of the Company, audited
consolidated financial statements of the Company, which shall include statements
of income, cash flows and changes in stockholders’ equity for such fiscal year
and a balance sheet as of the last day thereof, each prepared in accordance with
generally accepted accounting principles, consistently applied, and accompanied
by the report of a the firm of independent certified public accountants selected
by the Board (the “Accountants”).  The Company and its Subsidiaries shall
maintain a system of accounting sufficient to enable its Accountants to render
the report referred to in this Section 11.

 

(D)                               Miscellaneous.  Promptly upon becoming
available, the Company shall provide to Apollo:

 

(1)                                  copies of all financial statements,
reports, press releases, notices, proxy statements and other documents sent by
the Company or its Subsidiaries to Apollo or its or their stockholders generally
or released to the public and copies of all regular and periodic reports, if
any, filed by the Company or its Subsidiaries with the Securities and Exchange
Commission, any securities exchange or the NASD;

 

(2)                                  notification in writing of any litigation
or governmental proceeding in which it or any of its Subsidiaries is involved
and which might, if determined adversely, materially and adversely effect the
Company or any of its Subsidiaries;

 

(3)                                  notification in writing of the existence of
any default under any material agreement or instrument to which the Company or
any of its Subsidiaries is a party or by which any of their assets are bound;

 

23

--------------------------------------------------------------------------------


 

(4)                                  upon request, copies of all reports
prepared for or delivered to the management of the Company or its Subsidiaries
by its or their accountants; and

 

(5)                                  upon request, any other routinely collected
financial or other information available to management of the Company or its
subsidiaries (including, without limitation, routinely collected statistical
data).

 

(b)                                 Apollo shall, and shall cause its
Affiliates, employees, counsel and authorized representatives (collectively,
“Authorized Representatives”) to, hold in confidence all Company Confidential
Information (as defined below) of the Company and its Subsidiaries and
Affiliates provided or made available to, or otherwise known by or in the
possession of, Apollo; provided, however, that the foregoing provision shall not
apply to information which: (i) is or becomes generally known to the industry or
the public (other than as a result of the breach of this Section 11 by Apollo);
or (ii) is or becomes available to Apollo on a non-confidential basis from a
source other than the Company or its Subsidiaries or Affiliates or their
respective directors, officers, employees or agents.  As used in this Agreement,
the term “Company Confidential Information” means information that is not
generally known to the public and that is used, developed or obtained by the
Company or any of its Subsidiaries in connection with their respective
businesses, including processes, ideas, inventions (whether patentable or not),
know-how, schematics, trade secrets, trademarks, copyrights, patents, designs
and all other intellectual property and proprietary information, books, records,
financial statements, customer lists, details regarding products and services,
marketing information, sales information and all other technical, business,
financial, customer and product development plans, forecasts, strategies and
information, previously, presently, or subsequently disclosed to Apollo or its
Affiliates or Authorized Representatives, in each case to the extent not
generally known to the public.  Notwithstanding the terms of this Agreement,
Company Confidential Information may be disclosed by Apollo and its Authorized
Representatives when compelled by governmental rule or regulation, or compelled
by legal process or court order if Apollo (and/or its Authorized
Representatives) has given the Company prompt written notice of such request or
order and the Company Confidential Information to be disclosed as far in advance
of its disclosure as reasonably possible so that the Company may seek an
appropriate protective order or waive compliance by Apollo.  For purposes of the
preceding sentence, Apollo and its Authorized Representatives shall be entitled
to rely conclusively on an opinion of its nationally recognized outside counsel
that Apollo or its Authorized Representative is compelled by governmental
rule or regulation, or compelled by legal process or court order, to disclose
any such Company Confidential Information.

 

(c)                                  Notwithstanding the disclosure obligations
set forth in Section 11(a), to the extent applicable to the Company, the Company
shall comply in all material respects with the applicable requirements and
provisions of Regulation FD (17 C.F.R. § 243.100, as amended, modified, restated
or supplemented from time to time).

 

24

--------------------------------------------------------------------------------


 

Section 12.                                   Registration Rights.

 

(a)                                  Right to Demand; Demand Notices.  Subject
to the provisions of this Section 12, at any time and from time to time, Apollo
(the “Demand Party”) shall have the right to make two (2) written requests in
any 12-month period to the Company for registration under and in accordance with
the provisions of the Securities Act of all or part of its Restricted Shares. 
All requests made pursuant to this Section 12 will specify the aggregate amount
of Restricted Shares to be registered, and will also specify the intended method
of Transfer thereof (a “Demand Notice”), including, if such Transfer is pursuant
to an Underwritten Offering, whether such offering shall be a “firm commitment”
underwriting.  Subject to Section 12(e), promptly upon receipt of any such
Demand Notice, the Company will use its best efforts to effect, as soon as
possible, but in any event within 90 days, such registration under the
Securities Act of the Restricted Shares that the Company has been so requested
to register.

 

(b)                                 Company’s Right to Defer Registration.  If
the Company is requested to effect a Demand Registration and the Company
furnishes to the Demand Party a copy of a resolution of the Board certified by
the secretary of the Company stating that in the good faith judgment of the
Board it would be materially adverse to the Company for such Registration
Statement to be filed on or before the date such filing would otherwise be
required hereunder, the Company shall have the right to defer such filing for a
period of not more than ninety (90) days after receipt of the request for such
registration from such Demand Party.  If the Company shall so postpone the
filing of a Registration Statement and if the Demand Party within thirty (30)
days after receipt of the notice of postponement advises the Company in writing
that such Demand Party has determined to withdraw such request for registration,
then such Demand Registration shall be deemed to be withdrawn and shall not be
deemed to have been requested for purposes of Section 12(a).  If the effective
date of any Registration Statement filed would otherwise be at least forty-five
(45) calendar days, but fewer than ninety (90) calendar days, after the end of
the Company’s fiscal year, and the Securities Act requires the Company to
include audited financials as of the end of such fiscal year, the Company may
delay the effectiveness of such Registration Statement for such period (up to a
maximum of 45 days) as is reasonably necessary to include therein audited
financial statements for such fiscal year.

 

(c)                                  Registration Statement Form.  Registrations
under this Section 12 shall be on such appropriate registration form of the
Commission (i) as shall be selected by the Company and as shall be reasonably
acceptable to the Demand Party and (ii) as shall permit the Transfer of
Restricted Shares in accordance with the intended method or methods of Transfer
specified in the Demand Party’s Demand Notice.  If, in connection with any
registration under this Section 12 that is proposed by the Company to be on
Form S-3 or any successor form, the managing underwriter, if any, shall advise
the Company in writing that in its opinion the use of another permitted form is
of material importance to the success of the offering, then such registration
shall be on such other permitted form.

 

(d)                                 Effective Registration Statement.  The
Company shall be deemed to have effected a Demand Registration if (i) the
Registration Statement relating to such Demand Registration is declared
effective by the Commission; provided, however, that no Demand Registration
shall be deemed to have been requested for purposes of Section 12(a) if (x) such
registration, after it has become effective, is or becomes subject to any stop
order, injunction or

 

25

--------------------------------------------------------------------------------


 

other Order of the Commission or other Governmental Authority or court by reason
of an act or omission by the Company and such interference is not cured within
twenty (20) Business Days or (y) the conditions to closing specified in the
purchase agreement or underwriting agreement entered into in connection with
such registration are not satisfied because of an act or omission by the Company
(other than a failure of the Company or any of its officers or employees to
execute or deliver any closing certificate by reason of facts or circumstances
existing due to actions of Apollo) or (ii) at any time after the Demand Party
delivers a Demand Notice to the Company and prior to the effectiveness of the
Registration Statement, the preparation of such Registration Statement is
discontinued or such Registration Statement is withdrawn or abandoned at the
request of the Demand Party (other than as contemplated by Section 12(e)) unless
the Demand Party has elected to pay and has paid to the Company in full the
Registration Expenses (as set forth in Section 12(j)) in connection with such
Registration Statement.

 

(e)                                  Cutbacks.  If the managing underwriter
advises the Company that the inclusion of all such Restricted Shares proposed to
be included in any registration would interfere with the successful marketing
(including pricing) of the Equity Securities of the Company to be offered
thereby, then the number of Restricted Shares proposed to be included in such
registration shall be allocated among the Company and the selling Stockholders
in the following order of priority:

 

(i)                                     first, the Restricted Shares to be
offered by the Company; and

 

(ii)                                  second, the amount of Restricted Shares
which all other Stockholders have requested to be included in such registration
(that the managing underwriter believes can be sold without interfering with the
successful marketing (including pricing) of the Equity Securities of the
Company), pro rata based upon the number of Restricted Shares proposed to be
sold by each such Stockholder in such registration.

 

(f)                                    Piggyback Registration.  If the Company
at any time proposes for any reason to register Restricted Shares under the
Securities Act (other than on Form S-4 or Form S-8 promulgated under the
Securities Act or any successor forms thereto) including, without limitation,
pursuant to Section 12(a) or Section 12(g), it shall promptly give written
notice to each Stockholder of its intention to register the Restricted Shares
and, upon the written request, given within 15 days after delivery of any such
notice by the Company, of any such Stockholder to include in such registration
Restricted Shares (which request shall specify the number of Restricted Shares
proposed to be included in such registration), the Company shall use its best
efforts to cause all such Restricted Shares to be included in such registration
on the same terms and conditions as the Restricted Shares otherwise being sold
in such registration, and in any event, subject to Section 12(e) the Company
shall include the Restricted Shares if the registration is effected pursuant to
Section 12(a) or Section 12(g) on the same terms and conditions as the
Restricted Shares otherwise being sold in such registration.

 

(g)                                 Registrations on Form S-3.  Notwithstanding
anything contained in this Agreement to the contrary, at such time as the
Company shall have qualified for the use of Form S-3 promulgated under the
Securities Act or any successor form thereto, Apollo shall have the right to
request in writing an unlimited number of Demand Registrations on Form S-3 or
such

 

26

--------------------------------------------------------------------------------


 

successor form of Restricted Shares held by Apollo, which request or requests
shall (i) specify the number of Restricted Shares intended to be sold or
otherwise Transferred and (ii) state the intended method of Transfer of such
Restricted Shares.  Promptly (and in any event within 5 days) after receipt of
any such request, the Company shall give written notice of such proposed
registration to the other Stockholders and, subject to Section 12(e), shall
include in such proposed registration any Restricted Shares requested to be
included in such proposed registration by such Stockholders who respond in
writing to the Company’s notice within 15 days after delivery of such Notice
(which response shall specify the number of Restricted Shares proposed to be
included in such registration).

 

(h)                                 Holdback Agreement.  If the Company at any
time shall register any shares of Common Stock under the Securities Act
(including any registration pursuant to Section 12(a)) for sale to the public,
Apollo and the Cypress Holders shall not sell, make any short sale of, grant any
option for the purchase of, or otherwise Transfer, any Restricted Shares (other
than those Restricted Shares included in such registration pursuant to
Section 12(a)) without the prior written consent of the Company for a period
designated by the Company in writing to Apollo and the Cypress Holders, which
period shall not begin more than 10 days prior to the effectiveness of the
Registration Statement pursuant to which such public offering shall be made and
shall not exceed 90 days (or 180 days in the case of the initial public
offering) after the effective date of such Registration Statement.

 

(i)                                     Preparation and Filing.  If and whenever
the Company is under an obligation pursuant to the provisions of this Agreement
to use its best efforts to effect the registration of any Restricted Shares, the
Company shall, as expeditiously as practicable:

 

(i)                                     use its best efforts to cause a
Registration Statement that registers such Restricted Shares to become and
remain effective for a period of 90 days or until all of such Restricted Shares
have been Transferred (if earlier);

 

(ii)                                  furnish, at least five Business Days
before filing a Registration Statement that registers such Restricted Shares,
any Preliminary Prospectus and the Prospectus relating thereto or any amendments
or supplements relating to such a Registration Statement or such prospectuses,
to one counsel acting on behalf of all selling Stockholders selected by Apollo
(the “Sellers’ Counsel”), copies of all such documents proposed to be filed (it
being understood that such five Business Day period need not apply to successive
drafts of the same document proposed to be filed so long as such successive
drafts are supplied to such counsel in advance of the proposed filing by a
period of time that is customary and reasonable under the circumstances), and
shall use its best efforts to reflect in each such document, when so filed with
the Commission, such comments as the Stockholders whose Restricted Shares are to
be covered by such Registration Statement may reasonably propose;

 

(iii)                               prepare and file with the Commission such
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective for at least a period of 90 days or until all of such
Restricted Shares have been Transferred (if earlier)

 

27

--------------------------------------------------------------------------------


 

and to comply with the provisions of the Securities Act with respect to the sale
or other Transfer of such Restricted Shares;

 

(iv)                              promptly notify the Sellers’ Counsel in
writing (A) of the receipt by the Company of any notification with respect to
any comments by the Commission with respect to such Registration Statement, any
Preliminary Prospectus, the Prospectus or any Issuer Free Writing Prospectus, or
any request by the Commission for the amending or supplementing thereof or for
additional information with respect thereto, (B) of the receipt by the Company
of any notification with respect to the issuance by the Commission of any stop
order suspending the effectiveness of such Registration Statement, Preliminary
Prospectus, Prospectus or Issuer Free Writing Prospectus or any amendment or
supplement thereto or the initiation of any proceedings for that purpose and
(C) of the receipt by the Company of any notification with respect to the
suspension of the qualification of such Restricted Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purposes;

 

(v)                                 use its best efforts to register or qualify
such Restricted Shares under such other securities or blue sky laws of such
jurisdictions as any selling Stockholder reasonably requests and do any and all
other acts and things which may be reasonably necessary or advisable to enable
the holders of such Restricted Shares to consummate the Transfer in such
jurisdictions.

 

(vi)                              without limiting subsection (v) above, use its
best efforts to cause such Restricted Shares to be registered with or approved
by such other Governmental Authorities as may be necessary by virtue of the
business and operations of the Company to enable the holders of such Restricted
Shares to consummate the Transfer of such Restricted Shares;

 

(vii)                           furnish to each selling Stockholder and the
underwriters, if any, such number of copies of such Registration Statement, any
amendments thereto, any exhibits thereto or documents incorporated by reference
therein (but only to the extent not publicly available on EDGAR or the Company’s
website), any Preliminary Prospectus, any Issuer Free Writing Prospectus and the
Prospectus (each in conformity with the requirements of the Securities Act), and
such other documents as such selling Stockholder or underwriters may reasonably
request in order to facilitate the public offering and sale or other Transfer of
such Restricted Shares;

 

(viii)                        notify in writing on a timely basis each selling
Stockholder at any time when the Prospectus is required to be delivered under
the Securities Act, of the happening of any event as a result of which the
Prospectus included in such Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances then existing and, at the request of
such Stockholder, prepare and furnish to such Stockholder a number of copies
reasonably requested by such Stockholder of a supplement to or an amendment of
such Prospectus as may be necessary so that, as thereafter delivered to the
offerees of such Restricted Shares, such Prospectus shall not include an untrue
statement of a material fact or omit to state a

 

28

--------------------------------------------------------------------------------


 

material fact required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances then existing;

 

(ix)                                prevent the issuance of an Order suspending
the effectiveness of a Registration Statement, and if one is issued, use its
best efforts to obtain the withdrawal of any Order suspending the effectiveness
of a Registration Statement as soon as possible;

 

(x)                                   retain in accordance with the Rules and
Regulations all Issuer Free Writing Prospectuses not required to be filed
pursuant to the Rules and Regulations; and if at any time after the date hereof
any event shall have occurred as a result of which any Issuer Free Writing
Prospectus, as then amended or supplemented, would conflict with the information
in the Registration Statement, the most recent Preliminary Prospectus or the
Prospectus or would include an untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading, or, if
for any other reason it shall be necessary to amend or supplement any Issuer
Free Writing Prospectus effect compliance with the Securities Act and the
Rules and Regulations, to notify promptly in writing the selling Stockholders
and underwriters and, upon request, to file such document and to prepare and
furnish without charge to each selling Stockholder and underwriter as many
copies as each such selling Stockholder and underwriter may from time to time
reasonably request of an amended or supplemented Issuer Free Writing Prospectus
that will correct such conflict, statement or omission or effect compliance with
the Securities Act and the Rules and Regulations;

 

(xi)                                make available for inspection by the selling
Stockholders, the Sellers’ Counsel or any underwriter participating in any
Transfer pursuant to such Registration Statement and any attorney, accountant or
other agent retained by any such seller or underwriter (collectively, the
“Inspectors”), all pertinent financial and other records, pertinent corporate
documents and properties of the Company (collectively, the “Records”), as shall
be reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, managers and employees to
supply all information (together with the Records, the “Information”) reasonably
requested by any such Inspector in connection with such Registration Statement. 
Any of the Information that the Company determines in good faith to be
confidential, and of which determination the Inspectors are so notified, shall
not be disclosed by the Inspectors unless (i) the disclosure of such Information
is necessary to avoid or correct a misstatement or omission in the Registration
Statement, (ii) the release of such Information is ordered pursuant to a
subpoena or other Order from a Governmental Authority or (iii) such Information
has been made generally available to the public.  The selling Stockholders agree
that they will, upon learning that disclosure of such Information is sought by a
Governmental Authority, give prompt written notice to the Company and use their
reasonable commercial efforts to allow the Company, at the Company’s expense, to
undertake appropriate action to prevent disclosure of the Information deemed
confidential;

 

29

--------------------------------------------------------------------------------


 

(xii)                             in the case of an Underwritten Offering, use
its best efforts to obtain, from its Accountants, a “cold comfort” letter in
customary form and covering such matters of the type customarily covered by cold
comfort letters;

 

(xiii)                          use its best efforts to obtain, from its
counsel, an opinion or opinions in customary form (which shall also be addressed
to the Stockholders selling Restricted Shares in such registration) and, in the
case of an Underwritten Offering, use its best efforts to obtain, from its
counsel, an opinion or opinions in customary form;

 

(xiv)                         provide a transfer agent and registrar (which may
be the same entity) for such Restricted Shares and a CUSIP number for such
Restricted Shares, in each case no later than the effective date of such
registration;

 

(xv)                            upon the request of any underwriter, issue to
any underwriter to which any selling Stockholder may sell Restricted Shares in
such offering, certificates evidencing such Restricted Shares;

 

(xvi)                         upon the request of Apollo, list such Restricted
Shares on any national securities exchange on which any shares of Common Stock
are listed or, if no such shares are listed on a national securities exchange,
use its best efforts to qualify such Restricted Shares for inclusion on the
automated quotation system of the National Association of Securities
Dealers, Inc. (the “NASD”) or such other national securities exchange as Apollo
shall request;

 

(xvii)                      in connection with an Underwritten Offering,
participate, to the extent requested by the managing underwriter for the
offering or Apollo, in customary efforts to sell the Restricted Shares being
offered, cause such steps to be taken as to ensure the good faith participation
of senior management officers of the Company in “road shows” as is customary and
take such other actions as the underwriters or Apollo may request in order to
expedite or facilitate the Transfer of Restricted Shares;

 

(xviii)                   cooperate with each Stockholder and each underwriter
participating in the Transfer of Restricted Shares and their respective counsel
in connection with any filings required to be made with the NASD, including, if
appropriate, the pre-filing of the Prospectus as part of a shelf Registration
Statement in advance of an Underwritten Offering;

 

(xix)                           make available to its security holders, as soon
as reasonably practicable but not later than eighteen (18) months after the
effective date, earnings statements (which need not be audited) covering a
period of twelve (12) months beginning within three (3) months after the
effective date of the Registration Statement, which earnings statements shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder;

 

(xx)                              during the period when the Prospectus is
required to be delivered under the Securities Act, promptly file all documents
required to be filed with the Commission, including pursuant to Sections 13(a),
13(c), 14, or 15(d) of the Exchange Act;

 

30

--------------------------------------------------------------------------------


 

(xxi)                           otherwise use its best efforts to comply with
all applicable Rules and Regulations; and

 

(xxii)                        use its best efforts to take all other steps
necessary to effect the registration of such Restricted Shares contemplated
hereby.

 

(j)                                     Expenses.  All expenses incident to the
Company’s performance of, or compliance with, this Section 12, including (a) all
registration and filing fees, and any other fees and expenses associated with
filings required to be made with any stock exchange, the Commission and the NASD
(including, if applicable, the fees and expenses of any “qualified independent
underwriter” and its counsel as may be required by the rules and regulations of
the NASD); (b) all fees and expenses of compliance with state securities or
“blue sky” laws (including fees and disbursements of counsel for the
underwriters or Stockholders in connection with “blue sky” qualifications of the
Restricted Shares and determination of their eligibility for investment under
the laws of such jurisdictions as the managing underwriters may designate);
(c) all printing and related messenger and delivery expenses (including expenses
of printing certificates for the Restricted Shares in a form eligible for
deposit with The Depository Trust Company (or any other depositary or transfer
agent/registrar) and of printing any Preliminary Prospectus, any Issuer Free
Writing Prospectus and the Prospectus and any amendments thereto), all fees and
disbursements of counsel for the Company and of all independent certified public
accountants of the issuer (including the expenses of any special audit and “cold
comfort” letters required by or incident to such performance); (d) Securities
Act liability insurance if the Company so desires or the underwriters so
require; (e) all fees and expenses incurred in connection with the listing of
the Restricted Shares on any securities exchange (including NASDAQ) and all
rating agency fees; (f) all fees and disbursements of the Sellers’ Counsel to
represent the selling Stockholders in connection with such registration; and
(g) reasonable fees and expenses of outside counsel and advisors retained by the
Company (all such expenses being herein called “Registration Expenses”), will be
borne by the Company, regardless of whether the Registration Statement becomes
effective; provided, however, that all underwriting discounts and selling
commissions applicable to the Restricted Shares shall not be borne by the
Company, but shall be borne by the seller or sellers thereof, in proportion to
the number of Restricted Shares sold by such seller or sellers.  In addition,
the Company will, in any event, pay its internal expenses (including, without
limitation, all salaries and expenses of its officers and employees performing
legal or accounting duties), the expense of any audit and the fees and expenses
of any Person, including special experts, retained by the Company.

 

(k)                                  Indemnification.

 

(i)                                     In connection with any registration of
any Restricted Shares under the Securities Act pursuant to this Agreement, the
Company shall indemnify and hold harmless each seller of such Restricted Shares,
each underwriter, broker or any other Person acting on behalf of such seller and
each other Person, if any, who controls any of the foregoing Persons within the
meaning of the Securities Act against any losses, claims, damages or
liabilities, joint or several, to which any of the foregoing Persons may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon (1) any untrue statement or alleged untrue statement of a material fact
contained in (A) any

 

31

--------------------------------------------------------------------------------


 

Preliminary Prospectus, the Registration Statement, the Prospectus or in any
amendment or supplement thereto, (B) any Issuer Free Writing Prospectus or in
any amendment or supplement thereto or (C) any Permitted Issuer Information used
or referred to in any “free writing prospectus” (as defined in Rule 405) used or
referred to by any underwriter or (D) any “road show” (as defined in Rule 433)
not constituting an Issuer Free Writing Prospectus, when considered together
with the most recent Preliminary Prospectus (collectively, “Road Show
Material”), (2) the omission or alleged omission to state in any Preliminary
Prospectus, the Registration Statement, the Prospectus, any Issuer Free Writing
Prospectus or in any amendment or supplement thereto or in any Permitted Issuer
Information or any Road Show Material any material fact required to be stated
therein or necessary to make the statements therein (in the case of any
Preliminary Prospectus, Issuer Free Writing Prospectus, Road Show Material and
the Prospectus, in the light of the circumstances under which they were made)
not misleading, or any violation by the Company of the Securities Act or state
securities or blue sky laws applicable to the Company and relating to action or
inaction required of the Company in connection with such registration or
qualification under such state securities or blue sky laws; and shall reimburse
such seller, such underwriter, such broker or such other Person acting on behalf
of such seller and each such controlling Person for any legal or other expenses
reasonably incurred by any of them in connection with investigating or defending
any such loss, claim, damage, liability or action; provided, however, that the
Company shall not be liable in any such case to the extent that any such loss,
claim, damage or liability arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in the Preliminary
Prospectus, the Registration Statement, the Prospectus, any Issuer Free Writing
Prospectus or in any such amendment or supplement thereto or in any Permitted
Issuer Information or any Road Show Material in reliance upon and in conformity
with written information furnished to the Company through an instrument duly
executed by such seller or underwriter specifically for use in the preparation
thereof; and provided, further, however, that the foregoing indemnity agreement
shall not inure to the benefit of any indemnified party if (w) such loss, claim,
damage, liability or judgment arises out of or is based upon an untrue statement
or alleged untrue statement or omission or alleged omission made in any
Preliminary Prospectus or any amendment or supplement thereto, as the case may
be, (x) the Company informed such sellers and underwriters of such untrue
statement or alleged untrue statement or omission or alleged omission prior to
the confirmation of sales of the Shares, (y) such untrue statement or alleged
untrue statement or omission or alleged omission was corrected in an amended or
supplemented Preliminary Prospectus (or, where permitted by law, an Issuer Free
Writing Prospectus) and such corrected Preliminary Prospectus (or Issuer Free
Writing Prospectus) was provided to the underwriters such that the underwriters
had a reasonably sufficient amount of time to deliver such corrected Preliminary
Prospectus (or Issuer Free Writing Prospectus) to the Persons to whom the
underwriters offered the Restricted Shares and (z) the timely delivery of such
amended Preliminary Prospectus (or Issuer Free Writing Prospectus) to such
Person would have constituted a complete defense to the losses, claims, damages,
liabilities and judgments asserted by such Person.

 

(ii)                                  In connection with any registration of
Restricted Shares under the Securities Act pursuant to this Agreement, each
seller of Restricted Shares shall

 

32

--------------------------------------------------------------------------------


 

indemnify and hold harmless (in the same manner and to the same extent as set
forth in the preceding paragraph of this Section 12(k)) the Company, each
officer of the Company who shall sign such Registration Statement, each
underwriter, broker or other Person acting on behalf of such seller, each Person
who controls any of the foregoing Persons within the meaning of the Securities
Act and each other seller of Restricted Shares under such Registration Statement
with respect to any statement or omission from any Preliminary Prospectus, the
Registration Statement, the Prospectus, any Issuer Free Writing Prospectus or in
any amendment or supplement thereto or in any Road Show Material, if such
statement or omission was made in reliance upon and in conformity with written
information furnished to the Company or such underwriter through an instrument
duly executed by such seller specifically for use in connection with the
preparation of such Preliminary Prospectus, Registration Statement, Prospectus,
Issuer Free Writing Prospectus or in any amendment or supplement thereto or in
Road Show Material; provided, however, that the maximum amount of liability in
respect of such indemnification shall be, limited, in the case of each seller of
Restricted Shares, to an amount equal to the net proceeds actually received by
such seller from the sale of Restricted Shares effected pursuant to such
registration.

 

(iii)                               Indemnification similar to that specified in
Sections 12(k)(i) and (k)(ii) shall be given by the Company and each seller of
Restricted Shares (with such modifications as may be appropriate) with respect
to any required registration or other qualification of their Securities under
any Federal or state law or regulation of Governmental Authority other than the
Securities Act.

 

(iv)                              Promptly after receipt by an indemnified party
of notice of the commencement of any action involving a claim referred to in the
preceding paragraphs of this Section 12(k), such indemnified party will, if a
claim in respect thereof is made against an indemnifying party, give written
notice to the latter of the commencement of such action (provided, however, that
an indemnified party’s failure to give such notice in a timely manner shall only
relieve the indemnification obligations of an indemnifying party to the extent
such indemnifying party is materially prejudiced by such failure).  In case any
such action is brought against an indemnified party, the indemnifying party will
be entitled to participate in and to assume the defense thereof, jointly with
any other indemnifying party similarly notified to the extent that it may wish,
with counsel reasonably satisfactory to such indemnified party, and after notice
from the indemnifying party to such indemnified party of its election so to
assume the defense thereof, the indemnifying party shall not be responsible for
any legal or other expenses subsequently incurred by the latter in connection
with the defense thereof; provided, however, that if any indemnified party shall
have reasonably concluded that there may be one or more legal or equitable
defenses available to such indemnified party which are additional to or conflict
with those available to the indemnifying party, or that such claim or litigation
involves or could have an effect upon matters beyond the scope of the indemnity
agreement provided in this Section 12(k), the indemnifying party shall not have
the right to assume the defense of such action on behalf of such indemnified
party and such indemnifying party shall reimburse such indemnified party and,
any Person controlling such indemnified party for that portion of the fees and
expenses of any counsel retained

 

33

--------------------------------------------------------------------------------


 

by the indemnified party which are reasonably related to the matters covered by
the indemnity agreement provided in this Section 12(k).

 

(v)                                 If the indemnification provided for in this
Section 12(k) is held by a court of competent jurisdiction to be unavailable to
an indemnified party with respect to any loss, claim, damage or liability
referred to herein, then the indemnifying party, in lieu of indemnifying such
indemnified party hereunder, shall contribute to the amounts paid or payable by
such indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions which resulted in such loss, claim,
damage or liability as well as any other relevant equitable considerations;
provided, however, that the maximum amount of liability in respect of such
contribution shall be limited, in the case of each seller of Restricted Shares,
to an amount equal to the net proceeds actually received by such seller from the
sale of Restricted Shares effected pursuant to such registration.  The relative
fault of the indemnifying party and of the indemnified party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.  No Person guilty of fraud
shall be entitled to indemnification or contribution hereunder.

 

(vi)                              The indemnification and contribution provided
for under this Agreement will remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party and will survive the
Transfer of Restricted Shares.

 

(l)                                     Underwritten Offerings.  Notwithstanding
anything to the contrary set forth in this Agreement:

 

(i)                                     to the extent that all the holders
selling Restricted Shares in a proposed registration shall enter into an
underwriting or similar agreement, which agreement contains provisions covering
one or more issues addressed in this Section 12, the provisions contained in
this Section 12 addressing such issue or issues shall be of no force or effect
with respect to such registration.  If any offering pursuant to a Demand
Registration or pursuant to Section 12(g) involves an Underwritten Offering,
Apollo shall have the right to select the managing underwriter or underwriters
to administer the offering, which managing underwriters shall be a firm of
nationally recognized standing and reasonably satisfactory to the Company in
which case the Company shall enter into an agreement with such firm for the
underwriting of such offering containing terms and conditions reasonably
satisfactory to Apollo and the Company; and

 

(ii)                                  no Stockholder may participate in any
registration hereunder that is underwritten unless such Stockholder agrees
(A) to sell such Stockholder’s Restricted Shares proposed to be included therein
on the basis provided in any underwriting arrangement(s) acceptable to Apollo
and the Company and consistent with the terms hereof and (B) as expeditiously as
possible, to notify the Company of the occurrence of

 

34

--------------------------------------------------------------------------------


 

any event concerning such Stockholder as a result of which any Preliminary
Prospectus, any Issuer Free Writing Prospectus or the Prospectus contains an
untrue statement of a material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading.

 

(m)                               Information by Holder.  Each holder of
Restricted Shares to be included in any registration shall furnish to the
Company such written information regarding such holder and the distribution
proposed by such holder as the Company may reasonably request in writing and as
shall be reasonably required in connection with any registration, qualification
or compliance referred to in this Agreement.

 

(n)                                 Exchange Act Compliance.  From and after the
date a Registration Statement filed by the Company pursuant to the Exchange Act
relating to any class of the its Securities shall have become effective, the
Company shall comply with all of the reporting requirements of the Exchange Act
(whether or not it shall be required to do so) and shall comply with all other
public information reporting requirements of the Commission which are conditions
to the availability of Rule 144 for the sale of Restricted Shares.  The Company
shall cooperate with each holder in supplying such information as may be
necessary for such holder to complete and file any information reporting forms
presently or hereafter required by the Commission as a condition to the
availability of Rule 144 or any comparable successor rules).  The Company shall
furnish to any holder of Restricted Shares upon request a written statement
executed by the Company as to the steps it has taken to comply with the current
public information requirement of Rule 144 (or such comparable successor
rules).  After the consummation of a Qualified Public Offering, subject to the
limitations on Transfers imposed by this Agreement, the Company shall use its
best efforts to facilitate and expedite transfers of Restricted Shares pursuant
to Rule 144 under the Securities Act, which efforts shall include timely notice
to its transfer agent to expedite such transfers of Restricted Shares.

 

(o)                                 No Conflict of Rights.  The Company
represents and warrants to Apollo and the Cypress Holders that the registration
rights granted in this Agreement do not conflict with any other registration
rights granted by the Company.  The Company shall not, after the date hereof,
grant any registration rights which conflict with or impair, or have any
priority over, the registration rights granted hereby.

 

(p)                                 Termination.  The provisions of this
Section 12 shall terminate and be of no further force or effect when there shall
not be any Restricted Shares, provided, however, that Sections 12(j) and (k)
shall survive the termination of this Agreement indefinitely.

 

(q)                                 Rexnord Stockholders’ Agreement.  Each of
the parties to this Agreement acknowledge that the Rexnord Stockholders’
Agreement contains provisions comparable to the provisions of this Section 12,
including provisions relating to piggyback registration rights.  Nothing in this
Section 12 shall limit or in any way restrict the rights of the parties to the
Rexnord Stockholders’ Agreement thereunder.

 

35

--------------------------------------------------------------------------------


 

Section 13.                                   Termination. 

 

Subject to the terms of Section 12(p), this Agreement shall terminate on the
first to occur of:

 

(a)                                  the date the Company consummates a
Qualified Public Offering;

 

(b)                                 the complete liquidation of the Company and
its Subsidiaries or the sale, lease or other disposition by the Company of all
or substantially all of the assets of the Company and its Subsidiaries, taken as
a whole; and

 

(c)                                  the execution of a resolution of the Board
terminating this Agreement.

 

Section 14.                                   Miscellaneous.

 

(a)                                  Restrictive Legends.

 

(i)                                     Each certificate for Restricted Shares
(unless otherwise permitted by the provisions of Section 14(a)(ii)) shall
include a legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY STATE SECURITIES OR BLUE SKY LAWS.  THESE SECURITIES MAY NOT BE
SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT OR LAWS.  THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE ALSO SUBJECT TO A STOCKHOLDERS AGREEMENT DATED AS OF JULY 21,
2006 BY AND AMONG REXNORD HOLDINGS, INC. (THE “COMPANY”) AND THE OTHER PARTIES
NAMED THEREIN.  THE TERMS OF SUCH STOCKHOLDERS AGREEMENT INCLUDE, AMONG OTHER
THINGS, RESTRICTIONS ON TRANSFER.  A COPY OF SUCH AGREEMENT WILL BE FURNISHED
WITHOUT CHARGE BY THE COMPANY TO THE HOLDER HEREOF UPON WRITTEN REQUEST.”

 

(ii)                                  Subject to Section 14(b), any holder of
Restricted Shares registered that are pursuant to the Securities Act and
qualified under applicable state securities laws may exchange any certificate or
other evidence of ownership of such Restricted Shares for a certificate or other
evidence of ownership with respect to the Common Stock so registered that shall
not bear the legend set forth in clause (i) of this Section 14(a).

 

36

--------------------------------------------------------------------------------


 

(b)                                 Compliance with Securities Laws.  Upon any
proposed Transfer of Restricted Shares, the Company shall not be obligated to
register the Transfer of such Restricted Shares on the stock transfer books of
the Company until the Company shall have received (i) to the extent required to
ensure compliance with the Securities Act and any other applicable laws, an
opinion of counsel reasonably satisfactory to the Company, to the effect that
the proposed Transfer of Restricted Shares may be effected without registration
under the Securities Act or any such other applicable laws and/or
(ii) representation letters in form and substance reasonably satisfactory to the
Company to ensure compliance with the provisions of the Securities Act and any
other applicable laws.  Each certificate evidencing Restricted Shares
transferred as above provided shall bear the legend set forth in
Section 14(a)(i), except that such certificate shall not bear such legend if
neither such legend nor the restrictions on Transfer in Section 14(a) and
Section 14(b) are required in order to ensure compliance with the provisions of
the Securities Act.

 

(c)                                  Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
and such invalid, void or otherwise unenforceable provisions shall be null and
void.  It is the intent of the parties, however, that any invalid, void or
otherwise unenforceable provisions be automatically replaced by other provisions
which are as similar as possible in terms to such invalid, void or otherwise
unenforceable provisions but are valid and enforceable to the fullest extent
permitted by law.

 

(d)                                 Entire Agreement; Termination of RBS/Cypress
Stockholders’ Agreement.

 

(i)                                     This Agreement constitutes the entire
agreement among the parties hereto and supersedes any other agreements, whether
written or oral, that may have been made or entered into by or among any of the
parties hereto relating to the subject matter hereof (including (A) the
RBS/Cypress Stockholders’ Agreement and (B) the provisions set forth across from
the sub-heading “Shareholder Agreement” in that certain Management Incentive
Compensation Term Sheet, dated as of May 24, 2006, by and among CIH, Sherman,
Cypress Group and Acquiror), except for the Option Agreement and Option
Assumption Agreement.

 

(ii)                                  The Stockholders hereby acknowledge and
agree that, effective as of the Closing, notwithstanding anything to the
contrary contained in the RBS/Cypress Stockholders’ Agreement, and with no
further action on the part of any party thereto or hereto, the RBS/Cypress
Stockholders’ Agreement shall terminate and be of no further force or effect,
and none of the parties hereto or thereto shall have any further liability or
obligation thereunder whether arising prior to, on or after the date hereof.

 

(e)                                  Successors and Assigns.  This Agreement
shall bind and inure to the benefit of the Company, Apollo and the Cypress
Holders and their respective successors and permitted assigns.  Except as
otherwise expressly permitted pursuant to the terms of this Agreement (or with
the prior written consent of Apollo), neither the Company nor the Cypress

 

37

--------------------------------------------------------------------------------


 

Holders shall assign or otherwise Transfer their rights or obligations
hereunder.  Apollo shall have the right to assign or otherwise Transfer its
rights and obligations hereunder to its Affiliates.

 

(f)                                    Modifications; Amendments.  The terms and
provisions of this Agreement may not be modified, amended or waived, except
pursuant to a writing signed by the Company, and the holders of a majority of
the Common Stock; provided, however, that any such modification, amendment or
waiver that adversely affects any Stockholder and is prejudicial to such
Stockholder relative to all of the other Stockholders shall not be effected
without the consent of such Stockholder.

 

(g)                                 Waiver.  No course of dealing between the
Company, Apollo and the Cypress Holders (or any of them) or any delay in
exercising any rights hereunder will operate as a waiver of any rights of any
party to this Agreement.  The failure of any party hereto to enforce any of the
provisions of this Agreement will in no way be construed as a waiver of such
provisions and will not affect the right of such party thereafter to enforce
each and every provision of this Agreement in accordance with its terms.

 

(h)                                 Table of Contents and Headings.  The table
of contents and section headings of this Agreement are included for reference
purposes only and shall not affect the construction or interpretation of any of
the provisions of this Agreement.

 

(i)                                     Counterparts; Facsimile Signatures. 
This Agreement may be executed in any number of original or facsimile
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.

 

(j)                                     Remedies.

 

(i)                                     Apollo and each Cypress Holder shall
have all rights and remedies reserved for Apollo or such Cypress Holder pursuant
to this Agreement and the Restated Certificate and the Bylaws and all rights and
remedies which Apollo or such Cypress Holder has been granted at any time under
any other agreement or contract and all of the rights which such holder has
under any law or equity.  Any Person having any rights under any provision of
this Agreement will be entitled to enforce such rights specifically, to recover
damages by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law or equity.

 

(ii)                                  The parties hereto agree that if any
parties seek to resolve any dispute arising under this Agreement pursuant to a
legal proceeding, the prevailing parties to such proceeding shall be entitled to
receive reasonable fees and expenses (including reasonable attorneys’ fees and
expenses) incurred in connection with such proceedings.

 

(iii)                               It is acknowledged that it will be
impossible to measure in money the damages that would be suffered if the parties
fail to comply with any of the obligations herein imposed on them and that in
the event of any such failure, an aggrieved Person will be irreparably damaged
and will not have an adequate remedy at law.  Any such Person shall, therefore,
be entitled to injunctive relief, including specific

 

38

--------------------------------------------------------------------------------


 

performance, to enforce such obligations, and if any action should be brought in
equity to enforce any of the provisions of this Agreement, none of the parties
hereto shall raise the defense that there is an adequate remedy at law.

 

(k)                                  Notices.  All notices, requests, consents
and other communications hereunder to any party hereto shall be deemed to be
sufficient if contained in a written instrument and shall be deemed to have been
duly given when delivered in person, by telecopy, by nationally-recognized
overnight courier, or by first class registered or certified mail, postage
prepaid, addressed to such party at the address set forth below or such other
address as may hereafter be designated in writing by the addressee to the
addressor:

 

(i)                                     if to the Company, to:

 

Rexnord Holdings, Inc.
c/o RBS Global, Inc.
4701 Greenfield Avenue

Milwaukee, WI 53214

Fax: (414) 643-2510

Attention: Patricia Whaley, Esq.

 

with a copy to:

 

O’Melveny & Myers LLP

Times Square Tower

7 Times Square

New York, New York 10036
Fax:  (212) 326-2061

Attention:  John M. Scott, Esq.

 

(ii)                                  if to Apollo, to:

 

Apollo Management VI, L.P.
c/o Apollo Management, L.P.
9 West 57th Street, 43rd Floor
New York, NY 10019
Fax:  (212) 515-3288
Attention:                                         Mr. Laurence Berg

Mr. Steven Martinez

 

with a copy to:

 

O’Melveny & Myers LLP

Times Square Tower

7 Times Square

New York, New York 10036
Fax:  (212) 326-2061

Attention:  John M. Scott, Esq.

 

39

--------------------------------------------------------------------------------


 

(iii)                               if to CIH or Sherman:

 

Cypress Industrial Holdings, LLC
c/o Cypress Group, LLC
111 South Calvert Street
Suite 7200

Baltimore, MD 21202
Fax: (410) 385-0105

Attention: George M. Sherman

 

with a copy to:

 

King & Spalding LLP
1700 Pennsylvania Avenue, N.W.

Washington, D.C.  20006-4706

Fax: (202) 626-3737

Attention: Glenn C. Campbell, Esq.

 

All such notices, requests, consents and other communications shall be deemed to
have been delivered (a) in the case of personal delivery or delivery by
telecopy, on the date of such delivery, (b) in the case of nationally-recognized
overnight courier, on the next Business Day and (c) in the case of mailing, on
the third Business Day following such mailing if sent by certified mail, return
receipt requested.

 

(l)                                     Arbitration.  EXCEPT AS SET FORTH BELOW,
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
DOMESTIC LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAWS
OR PRINCIPLES THEREOF THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK.  ALL MATTERS WHICH ARE THE
SUBJECT OF THIS AGREEMENT RELATING TO MATTERS OF INTERNAL GOVERNANCE OF THE
COMPANY SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF DELAWARE, WITHOUT GIVING EFFECT TO ANY LAW OR RULE THAT WOULD CAUSE THE LAWS
OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE TO BE APPLIED.  Any dispute
or controversy arising under, out of, or in connection with or in relation to
this Agreement shall be finally determined and settled by arbitration in New
York, New York in accordance with the applicable rules of the American
Arbitration Association, and judgment upon the award may be entered in any court
having jurisdiction.  Within 20 days of the conclusion of the arbitration
hearing, the arbitrator shall prepare written findings of fact and conclusions
of law.  It is mutually agreed that the written decision of the arbitrator shall
be valid, binding, final and non-appealable; provided, however, that the parties
hereto agree that the arbitrator shall not be empowered to award punitive
damages against any party to such arbitration.  To the extent permitted by law,
the arbitrator’s fees and expenses will be borne equally by each party.  In the
event that an action is brought to enforce the provisions of this Agreement
pursuant to this Section 14(l), each party shall pay its own attorney’s fees and
expenses regardless of whether in the opinion of the court or arbitrator
deciding such action there is a prevailing party.  EACH OF THE PARTIES HERETO
HEREBY

 

40

--------------------------------------------------------------------------------


 

IRREVOCABLY WAIVES ALL RIGHT TO TRIAL, INCLUDING TRIAL BY JURY, IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

(m)                               Interpretive Matters.  Unless the context
otherwise requires, (i) all references to articles, sections, schedules or
exhibits are to Articles, Sections, Schedules or Exhibits of or to this
Agreement, (ii) each accounting term not otherwise defined in this Agreement has
the meaning assigned for it in accordance with GAAP, (iii) words in the singular
or plural include the singular and plural, and pronouns stated in either the
masculine, feminine or neuter gender shall include the masculine, feminine and
neuter, and (iv) the term “including” and any variation thereof shall mean by
way of example and not by way of limitation.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent arises, this Agreement shall be
construed as if drafted jointly by the parties, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

 

(n)                                 Further Assurances.  Each party hereto shall
do and perform or cause to be done and performed all such further acts and
things and shall execute and deliver all such other agreements, certificates,
instruments, and documents as any other party hereto reasonably may request in
order to carry out the provisions of this Agreement and the consummation of the
transactions contemplated hereby.

 

(o)                                 Third Party Beneficiaries.  The covenants of
the Company contained in this Agreement (i) are being given by the Company as an
inducement to the Stockholders to enter into this Agreement (and the Company
acknowledges that the Stockholders have expressly relied thereon) and (b) are
solely for the benefit of the Stockholders.  Accordingly, except as expressly
set forth herein (including in Section 9(b)(iii) with respect to directors and
officers indemnity insurance), no third party (including, without limitation,
any holder of Equity Securities of the Company) or anyone acting on behalf of
any thereof, other than the Stockholders and their permitted assignees, shall be
a third party or other beneficiary of such covenants and no such third party
shall have any rights of contribution against the Stockholders or the Company
with respect to such covenants or any matter subject to or resulting in
indemnification under this Agreement or otherwise.

 

(p)                                 Stock Splits, Mergers, etc.  If, and as
often as, there are any changes in any Equity Securities, as applicable, by way
of stock split, stock dividend, combination or reclassification, or through
merger, consolidation, reorganization or recapitalization, or by any other
means, appropriate adjustment shall be made in the provisions of this Agreement,
as may be required, so that the rights, privileges, duties and obligations
hereunder shall continue with respect to the Equity Securities, as so changed.

 

(q)                                 No Right to Employment.  None of the
provisions hereof shall create, or be construed or deemed to create, any right
to employment in favor of any Person by the Company or any of its Subsidiaries.

 

41

--------------------------------------------------------------------------------


 

Section 15.                                   Effectiveness.

 

This Agreement shall become effective as of the Closing.  In the event that the
Agreement and Plan of Merger is terminated pursuant to its terms and the Closing
does not occur, this Agreement shall be null and void and of no force and
effect.

 

* * * * *

 

42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders’
Agreement on the date first written above.

 

 

REXNORD HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Thomas Jansen

 

 

 

Name:

Thomas Jansen

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

REXNORD ACQUISITION HOLDINGS I, LLC

 

 

 

 

 

By:

/s/ Patricia Navis

 

 

 

Name:

Patricia Navis

 

 

Title:

Authorized Person

 

 

 

 

 

REXNORD ACQUISITION HOLDINGS II,
LLC

 

 

 

 

 

By:

/s/ Patricia Navis

 

 

 

Name:

Patricia Navis

 

 

Title:

Authorized Person

 

 

 

 

 

CYPRESS INDUSTRIAL HOLDINGS, LLC

 

 

 

 

 

By:

/s/ George M. Sherman

 

 

 

Name:

George M. Sherman

 

 

Title:

Managing Member

 

 

 

 

 

/s/ George M. Sherman

 

 

George M. Sherman

 

--------------------------------------------------------------------------------


 

Schedule I

 

Stockholder

 

Restricted Shares Owned

 

 

 

 

 

Cypress Industrial Holdings, LLC

 

 

 

 

 

 

 

George M. Sherman

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Amended and Restated Certificate of Incorporation of the Company

 

See attached

 

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF JOINDER TO
AMENDED AND RESTATED STOCKHOLDERS AGREEMENT

 

THIS JOINDER (this “Joinder” to that certain Stockholders Agreement dated as of
         ,           , by and among REXNORD HOLDINGS, INC., a Delaware
corporation (the “Company”), REXNORD ACQUISITION HOLDINGS I, LLC, a Delaware
limited liability company (“SPV I”), REXNORD ACQUISITION HOLDINGS II, LLC, a
Delaware limited liability company (“SPV II”; together with SPV I, “Apollo”),
Cypress Industrial Holdings, LLC, a Maryland limited liability company and
George M. Sherman, individually (the “Agreement”), is made and entered into as
of [                    ] by and between the Company and [Holder] (“Holder”). 
Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Agreement.

 

WHEREAS, Holder has acquired certain shares of Common Stock, and the Agreement
and the Company requires Holder, as a holder of Common Stock, to become a party
to the Agreement, and Holder agrees to do so in accordance with the terms
hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Joinder hereby agree as follows:

 

1.                                       Agreement to be Bound.  Holder hereby
agrees that upon execution of this Joinder, [he, she or it] shall become a party
to the Agreement and shall be fully bound by, and subject to, all of the
covenants, terms and conditions of the Agreement as though an original party
thereto and shall be deemed [Cypress](1) for all purposes thereof.  In addition,
Holder hereby agrees that all Common Stock held by Holder shall be deemed
Restricted Shares for all purposes of the Agreement.

 

2.                                       Successors and Assigns.  Except as
otherwise provided herein, this Joinder shall bind and inure to the benefit of
and be enforceable by the Company and its successors and assigns and Holder and
any subsequent holders of Common Stock and the respective successors and assigns
of each of them, so long as they hold any shares of Common Stock.

 

3.                                       Counterparts.  This Joinder may be
executed in separate counterparts, including by facsimile, each of which shall
be an original and all of which taken together shall constitute one and the same
agreement.

 

4.                                       Notices.  For purposes of Section 14(k)
of the Agreement, all notices, demands or other communications to the Holder
shall be directed to:

 

[Name]
[Address]
[Attention]
[Facsimile Number]

 

--------------------------------------------------------------------------------

(1) Discuss.

 

--------------------------------------------------------------------------------


 

5.                                       Governing Law.  EXCEPT AS SET FORTH
BELOW, THIS JOINDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
DOMESTIC LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAWS
OR PRINCIPLES THEREOF THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF NEW YORK.

 

6.                                       Descriptive Headings.  The descriptive
headings of this Joinder are inserted for convenience only and do not constitute
a part of this Joinder.

 

* * * * *

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Joinder as of the date
first above written.

 

 

REXNORD HOLDINGS, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[HOLDER]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------